Exhibit 10.1
 
Asset Purchase Agreement
 
This Asset Purchase Agreement is entered into as of April 30, 2007 (the
“Agreement Date”) among Accurel Systems International Corporation, a California
corporation (the “Seller”); Implant Sciences Corporation, a Massachusetts
corporation (the “Guarantor”) and Evans Analytical Group LLC, a Delaware limited
liability company (the “Buyer”). Capitalized terms used but not otherwise
defined in the body of this Agreement are defined in Appendix A.
 
Recitals
 
The Seller desires to sell substantially all of the Assets of the Seller to the
Buyer on the terms set forth in this Agreement.
 
The Buyer desires to purchase substantially all of the Assets of the Seller on
the terms set forth in this Agreement.
 
Agreement
 
The Seller, the Guarantor and the Buyer, intending to be legally bound, agree as
follows:
 
1.  Purchase and Sale of Assets.
 
1.1  Purchased Assets. Subject to the terms and conditions set forth in this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements of the Parties herein, at the Closing, the Seller will sell, assign,
transfer, convey and deliver to the Buyer, and the Buyer shall purchase and
acquire from the Seller, good and valid title to the following, free of any
Encumbrances, except Permitted Encumbrances:
 
(a)  Seller Intellectual Property. All the Seller Owned Intellectual Property
and all Intellectual Property Rights related thereto, and the Seller’s
Intellectual Property Rights in and to the Third-Person Intellectual Property,
including the Intellectual Property listed in Schedule 1.1(a);
 
(b)  Computer and Office Equipment. All of the Seller’s computer and office
equipment, including the equipment listed in Schedule 1.1(b);
 
(c)  Laboratory Equipment. All of the Seller’s laboratory equipment, and all of
Seller’s components and spare parts for laboratory equipment, including the
equipment listed on Schedule 1.1(c);
 
(d)  General Equipment and Supplies. Any service equipment, telephones, pagers,
computer peripherals, supplies, spare parts and other tangible personal property
owned by the Seller;
 
(e)  Assumed Contracts. All of the Seller’s rights, claims and obligations under
the Seller Contracts listed in Schedule 1.1(e)), except as contemplated by
Section 1.3(b)(xii) (the “Assumed Contracts”) and any cash deposits relating to
the Assumed Contracts;
 
(f)  Promotional Materials. All brochures, pamphlets, stationery, letterhead and
other promotional or marketing materials (including all copies thereof) related
to the Business or the Trademarks;
 
(g)  Business Records. All Books and Records related to, necessary or useful for
the conduct of the Business which shall not include the Corporate Documents;
provided, that the Seller may retain copies of all such Books and Records;
 
(h)  Goodwill. The goodwill related to, or arising out of, the Business;
 
(i)  Governmental Authorizations. All rights of the Seller in or related to
Governmental Authorizations necessary or useful for the conduct of the Business;
 
(j)  Claims; Credits. All claims, causes of action, rights of recovery and
rights of setoff against, and deposits, prepayments and credits with, third
Persons (including insurance companies), and all rights under or pursuant to all
warranties, representations and guarantees made by third Persons related to the
ownership, development or Use of any Asset or the conduct of the Business,
including those items listed on Schedule 1.1(j);
 
(k)  Accounts Receivable. The accounts receivable recorded on the books of the
Seller as of the Closing Date;
 
(l)  Inventory. All of the Seller’s raw materials, work in progress, finished
products, supply and packaging items and similar items with respect to the
Business, in each case wherever the same may be located;
 
(m)  Fixtures and Leasehold Improvements. All of Seller’s fixtures and leasehold
improvements and all of Seller’s right, title and interest in fixtures and
leasehold improvements in Seller’s leased facilities; and
 
(n)  Other Property. Except as provided in Section 1.2, all other Property of
the Seller, whether or not described elsewhere in this Section 1.1 or similar
thereto.
 
Subject to the exclusion of the Excluded Assets, the Property set forth in
Sections 1.1(a) through (l) is referred to in this Agreement as the “Assets.”
 
1.2  Excluded Assets. Notwithstanding anything in Section 1.1, the Assets shall
not include any of the following:
 
(a)  Tax Items. Any income tax deposits held as current assets on the balance
sheet as of the Closing Date, prepayment, refund, claim, offset or other right
of the Seller related to any Tax arising or resulting from or in connection with
the ownership of the Assets or operation of the Business and attributable to any
Taxable period ending on or prior to the Closing Date or, in the case of any
Taxable period which includes but does not end on the Closing Date, the portion
of such Taxable period up to and including the Closing Date;
 
(b)  Nontransferable Governmental Authorizations. Any Governmental Authorization
the transfer of which would violate applicable Legal Requirements;
 
(c)  Rights Under Certain Agreements. All rights of the Seller under this
Agreement (including any rights of the Seller relating to the Excluded Assets
and the right to receive the purchase price hereunder), all rights of the Seller
under any agreement, certificate, instrument or other document executed and
delivered by the Seller and the Buyer in connection with the transactions
contemplated hereby, or any other agreement between the Seller and the Buyer
entered into during the Pre-Closing Period;
 
(d)  Corporate Documents. Corporate seals, certificates of incorporation, minute
books, stock transfer books or other records related to the corporate
organization of the Seller (the “Corporate Documents”); and
 
(e)  Correspondence. All rights to receive mail and other communications
addressed to the Seller that are not related to any of the Assets or the
Business or the Assumed Liabilities.
 
(f)  Deposit Accounts; Cash; Accounts Receivable. Any balances in any deposit
accounts, and any cash, cash equivalents, and marketable securities held by the
Seller as of the Closing Date, excluding any cash deposits relating to the
Assumed Contracts;
 
The Property listed in this Section 1.2 is referred to in this Agreement as the
“Excluded Assets.”
 
1.3  Liabilities. 
 
(a)  Assumed Liabilities. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Buyer shall assume the following Liabilities of
the Seller (collectively, the “Assumed Liabilities”) by executing and delivering
to the Seller the Assignment and Assumption Agreement:
 
(i)  Assumed Contracts. The obligations of the Seller under the Assumed
Contracts; and
 
(ii)  Trade Accounts Payable. The obligations of the Seller for trade accounts
payable incurred in the Ordinary Course of Business on or prior to the Closing
Date that are set forth on Schedule 2.7(b).
 
(b)  Excluded Liabilities. Notwithstanding the foregoing, and notwithstanding
anything to the contrary contained in this Agreement, the Buyer shall not assume
any Liabilities other than the Assumed Liabilities (collectively, the “Excluded
Liabilities”). Without limiting the generality of the foregoing, the Assumed
Liabilities shall not include, and the Buyer shall not be required to assume or
to otherwise perform or discharge, the following Excluded Liabilities whether
arising prior to, at or after the Closing Date:
 
(i)  any Liability of the Guarantor or any Person other than the Seller;
 
(ii)  any Liability of the Seller arising out of or relating to the execution,
delivery or performance of any of the Transaction Agreements;
 
(iii)  any Liability of the Seller for any fees, costs or expenses of the type
referred to in Section 8.2;
 
(iv)  except for Assumed Liabilities under the Assumed Contracts, any Liability
arising from or relating to any action taken by the Seller or its agents, or any
failure on the part of the Seller or its agents to take any action, at any time,
whether prior to, at or after the Closing Date;
 
(v)  except for Assumed Liabilities under the Assumed Contracts, any Liability
arising from or relating to the Business or any services performed for any
Person by or on behalf of the Seller on or prior to the Closing Date;
 
(vi)  except for Assumed Liabilities under the Assumed Contracts, any Liability
as successor-in-interest to the Seller or under any rule or principle of
successor liability, continuity of enterprise, de facto merger, mere
continuation or similar rule or principle;
 
(vii)  any Liability under the Sunnyvale Lease (including all associated
payments, obligations and taxes related to the facility subject to the Sunnyvale
Lease), and any Liability relating to or in connection with the Sunnyvale Lease,
other than any Liability arising from or relating to the performance and
obligations of Buyer under the Sunnyvale Sublease;
 
(viii)  any Liability of the Seller related to any Proceeding against the
Seller;
 
(ix)  any Tax or Liability of the Seller for the payment of any Tax;
 
(x)  any Liability of the Seller to or on account of any Employee or former
employee of the Seller under or with respect to employment, including any
Liability relating to any Benefit Plan, or wages or commissions, accrued
vacation days or sick days or other paid time off, and any Liability for
severance payments or other obligations to or on account of Employees;
 
(xi)  any Liability of the Seller to the Guarantor or any other Related Party,
Representative or Affiliate of the Seller, including any Intercompany
Transactions and any payables due to the Guarantor, and including the
Liabilities listed on Schedule 1.3(b)(xi);
 
(xii)  any Liability of the Seller under any Seller Contract, if (A) the Seller
shall not have obtained, prior to the Closing, any Consent required to be
obtained from any Person with respect to the assignment or delegation to the
Buyer of any rights or obligations under such Seller Contract and (B) such
Seller Contract would have been an Assumed Contract but for the Seller’s failure
to obtain such Consent;
 
(xiii)  any Liability of the Seller under any Assumed Contract to the extent
such Liability (A) was required to be performed by the Seller before the Closing
Date in accordance with the terms of any Assumed Contracts, unless there exist
accounts payable collected by the Buyer, or (B) arises from or relates to any
Breach by the Seller of any provision of any Assumed Contracts;
 
(xiv)  any bank or other debt, loans or guarantee obligations of the Seller
including, without limitation, any capitalized leases, loans from the Guarantor,
bank lines of credit, equipment installment notes or other notes payable (other
than those Assumed Liabilities under any Assumed Contracts listed in Schedule
1.1(e));
 
(xv)  any lease obligations, including vehicle, office and equipment leases
(other than those Assumed Liabilities under any Assumed Contracts listed in
Schedule 1.1(e));
 
(xvi)  any Liability of the Seller that arises or exists by virtue of any Breach
of (A) any representation or warranty made by the Seller or the Guarantor in any
of the Transaction Agreements, or (B) any covenant or obligation of the Seller
or the Guarantor contained in any of the Transaction Agreements;
 
(xvii)  any Liability of the Seller arising out of or relating to the Seller
Intellectual Property and the Intellectual Property Rights thereto, other than
obligations of the Seller arising after the Closing (A) under inbound and
outbound licenses for Intellectual Property that are Assumed Contracts listed in
Schedule 1.1(e) or (B) described in Section 1.3(a)(ii);
 
(xviii)  any Payable of the Seller that remains unpaid as of the Closing, except
those described in Section 1.3(a)(ii);
 
(xix)  any indemnity obligation of the Seller to any Person (other than
indemnity obligations that are Assumed Liabilities under any Assumed Contracts
listed in Schedule 1.1(e));
 
(xx)  any Liability of the Seller or any Related Party that directly or
indirectly arises from or relates to the presence of any Hazardous Material at
any site owned, leased, occupied or controlled by the Seller on or at any time
prior to the Closing or the generation, manufacture, production, transportation,
importation, use, treatment, refinement, processing, handling, storage,
discharge, Environmental Release or disposal of any Hazardous Material (whether
lawfully or unlawfully) by or on behalf of the Seller prior to Closing; or
 
(xxi)  any Liability of the Seller that is not referred to specifically in
Section 1.3(a).
 
1.4  Purchase Price. The consideration to be paid by the Buyer to the Seller at
the Closing in connection with the Transactions shall be equal to Twelve Million
Eight Hundred Eighty Thousand Eight Hundred Ninety-Four Dollars ($12,880,894.00)
minus Net Debt (the “Total Net Consideration”) payable as follows:
 
(a)  The Buyer shall pay to the Seller on the Closing Date an amount equal to
the Total Net Consideration minus One Million Dollars ($1,000,000.00) (the
“Closing Payment”);
 
(b)  The Buyer shall deposit One Million Dollars ($1,000,000.00) with the Escrow
Agent pursuant to the terms of the Escrow Agreement, attached hereto as Exhibit
E, to secure the indemnification obligations of the Seller and the Guarantor
pursuant to this Agreement.
 
1.5  Closing. The consummation of the purchase and sale of the Assets, the
assignment of the rights under the Assumed Contracts and the assumption of the
Assumed Liabilities contemplated by this Agreement (the “Closing”) shall occur
on the Agreement Date or as soon as practicable thereafter, provided that all
conditions to the Closing set forth in Sections 4 and 5 have been satisfied or
waived in writing by the Party entitled to waive such conditions. The Closing
shall be effected by: (a) the delivery of those signature pages, certificates,
documents and opinions that are required to be delivered pursuant to Sections 4
and 5 to the respective recipients set forth in Sections 4 and 5 via personal
delivery or facsimile or electronic image transmission; and (b) the transmission
of a wire transfer to the accounts of the Seller in an aggregate amount equal to
the Closing Payment.
 
1.6  Sales and Other Taxes.
 
(a)  The Seller shall (i) bear and pay all Taxes (including without limitation
any sales taxes, use taxes, transfer taxes, income or franchise taxes on capital
gain or depreciation recapture, documentary charges, recording fees or similar
taxes) and all charges, fees or expenses similar to or in the nature of taxes,
that may become payable in connection with the sale of the Assets to the Buyer
or in connection with any pre-Closing distributions to the Guarantor; and
(ii) file all necessary Tax Returns and other documentation with respect to such
taxes; provided, however, that, if required by any Legal Requirement, the Buyer
shall join in the execution of any such Tax Returns and other documentation. No
execution of any Tax Returns by the Buyer shall be deemed to create any
Liability of the Buyer to the Seller or any other Person or shall affect the
indemnification by the Seller and Guarantor under Section 6.2.
 
(b)  Seller shall be responsible for and shall pay any and all Taxes arising or
resulting from or in connection with the ownership of the Assets or operation of
the Business attributable to any Taxable period ending on the Closing Date or,
in the case of any Taxable period which includes but does not end on the Closing
Date, the portion of such Taxable period up to and including the Closing Date.
The Buyer shall be responsible for and shall pay any and all Taxes arising or
resulting from or in connection with the ownership or use of the Assets or
operation of the Business by the Buyer attributable to any Taxable period
beginning after the Closing Date or, in the case of any Taxable period which
includes but does not end on the Closing Date, the portion of such Taxable
period beginning on the day after the Closing Date. Any and all other Taxes due
pursuant to the Transaction contemplated hereby, including any and all transfer
taxes, sales taxes, bulk transfer taxes, share transfer taxes, taxes related to
excess depreciation re-capture, and/or taxes resulting from the structure of
this Transaction shall be borne by Seller and any associated legal and other
expenses incurred by Seller shall be borne by Seller.
 
1.7  Allocation.
 
(a)   The consideration referred to in Section 1.4 (and any other amount
required for federal income Tax purposes to be included in the determination of
the Purchase Price) is to be allocated among the Assets (the “Allocation”) in a
manner consistent with Schedule 1.7. All fixed assets shall be valued at fair
market value, such value to be determined, if necessary, through an independent
appraisal at the expense of the Buyer. Further, for the purpose of determining
the value of the fixed assets, buyer and Seller will agree to a valuation based
on a “free standing” versus a “transfer in place” value for similar used fixed
assets, to the extent consistent with applicable income Tax regulations.
 
(b)  The Seller and the Buyer will cooperate in preparing and filing with the
Internal Revenue Service their respective IRS Forms 8594. No Party shall take a
position on any Tax Return (including IRS Form 8594), before any Tax authority
or in any Proceeding that is in any manner inconsistent with the allocation set
forth in Schedule 1.7 without the prior written consent of the Buyer or the
Seller, as the case may be, or unless specifically required pursuant to a
determination by an applicable Tax authority. Each Party shall promptly advise
the Buyer or the Seller, as the case may be, of the existence of any Tax audit,
controversy or Proceeding related to the allocation of the Purchase Price among
the Assets.
 
1.8  Confirmation of Net Debt. As soon as reasonably practicable after the
Closing, but in any event not later than fifteen (15) business days thereafter,
the Buyer and the Seller shall use commercially reasonable efforts to confirm
the Net Debt set forth in Schedule 2.7(c) as of the Closing. If either the Buyer
or the Seller determines that the Net Debt amounts set forth in Schedule 2.7(c)
were incorrect, such Party shall recalculate the Total Net Consideration using
the corrected Net Debt and provide notice thereof to the other Party. If the
Buyer and the Seller are unable to resolve any disputed amounts within ten (10)
business days after delivery of such notice to the Seller, then the disputed
amounts shall be submitted to arbitration in accordance with Section 6.2. Upon
final determination of the Total Net Consideration, the Buyer shall promptly pay
to the Seller any excess of the final Total Net Consideration over the Total Net
Consideration determined as of the Closing, or the Seller shall promptly pay to
the Buyer any excess of the Total Net Consideration determined as of the Closing
over the final Total Net Consideration.
 
2.  Representations and Warranties of the Seller. The Seller and Guarantor
jointly and severally represent and warrant to and for the benefit of the Buyer
Indemnitees, as follows, except as set forth in the Disclosure Schedule;
provided, that a particular representation or warranty shall be deemed to be
qualified by a particular item of disclosure only if, and to the extent that,
the disclosure is set forth in the Schedule having the number corresponding to
the particular Section in this Section 2 that contains the representation or
warranty being qualified (all such Schedules having a number corresponding to
any Section in this Section 2 shall be referred to collectively as the
“Disclosure Schedule” and all references to Schedules in this Section 2 shall be
deemed references to Schedules in the Disclosure Schedule).
 
2.1  Due Organization; No Subsidiaries; Etc. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California and has full power and authority under applicable Legal Requirements
to own, lease and operate its Property and to carry on the Business. The Seller
is duly qualified and is authorized to do business and is in good standing as a
foreign corporation under the laws of each of the jurisdictions listed in
Schedule 2.1.
 
2.2  Articles of Incorporation and Bylaws; Records. The Seller has delivered to
the Buyer accurate and complete copies of the following, each as in effect as of
the Agreement Date: (i) the Articles of Incorporation and Bylaws of the Seller,
including all amendments thereto (collectively, the “Charter Documents”); and
(ii) the portion of the minutes and other records of meetings and actions taken
by written consent without a meeting, of the Guarantor, the Seller Board and all
committees of the Seller Board (collectively, the “Seller Minutes”) directly
relating to the Transaction.
 
2.3  Authority; Binding Nature of Agreements. The Seller has the absolute and
unrestricted right, power and authority to enter into and to perform its
obligations under each of the Transaction Agreements to which it is or may
become a party and the other agreements, certificates and instruments to be
executed by Seller pursuant to this Agreement and to consummate the
Transactions. The execution, delivery and performance by the Seller of the
Transaction Agreements to which it is or may become a party have been duly
authorized by all necessary action on behalf of the Seller, the Seller Board and
the Guarantor. This Agreement has been, and each other Transaction Agreement to
which the Seller is a party will be, duly executed and delivered by or on behalf
of the Seller. This Agreement constitutes the legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies (collectively, the “Enforceability Limitations”). Upon the execution
and delivery at the Closing of each of the Transaction Agreements to which the
Seller will be a party, each of such Transaction Agreements to which the Seller
will be a party will constitute the legal, valid and binding obligation of the
Seller and will be enforceable against the Seller in accordance with its terms,
except as may be limited by the Enforceability Limitations.
 
2.4  Non-Contravention. Subject to the receipt of the consents and approvals set
forth on Schedule 2.5, the execution and delivery of any of the Transaction
Agreements to which the Seller is or will be a party by the Seller, the
consummation of the Transactions and the performance of any Transaction
Agreement to which the Seller is or will be a party will not directly or
indirectly, with or without notice or lapse of time:
 
(a)  contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which the Seller or any Property of the Seller is subject;
 
(b)  contravene, conflict with or violate any provision of the Charter
Documents;
 
(c)  contravene, conflict with or violate any of the terms or requirements of,
or give any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate or modify, any Governmental Authorization that is held by the Seller
or, to the Seller’s Knowledge, any Employee;
 
(d)  contravene, conflict with or result in a Breach of any provision of any
Seller Contract, except as set forth on Schedule 2.4(d);
 
(e)  give any Person the right to (i) declare a default or exercise any remedy
under any Seller Contract, (ii) accelerate the maturity or performance of any
Seller Contract, or (iii) cancel, terminate or modify any Seller Contract,
except as set forth on Schedule 2.4(e);
 
(f)  result in the imposition or creation of any Encumbrance upon any of the
assets of the Seller, except as set forth on Schedule 2.4(f).
 
2.5  Consents. Except as set forth in Schedule 2.5, the Seller was not, is not
and will not be required to make any filing with or give any notice to, or to
obtain any Consent from, any Person in connection with (a) the execution and
delivery of any of the Transaction Agreements to which the Seller is or will be
a party, (b) the consummation of any of the Transactions or (c) the performance
of any of the Transactions. 
 
2.6  Capitalization. All of the issued and outstanding Stock is held of record
and owned by the Guarantor. No action has been taken by the Guarantor, the
Seller or the Seller Board to authorize or issue any other Stock. No action has
been taken by the Guarantor, the Seller or the Seller Board to authorize or
issue any Stock Right.
 
2.7  Financial Statements. 
 
(a)  Financial Statements. The following financial statements are attached to
this Agreement as Exhibit A (collectively, the “Financial Statements”): (a) the
unaudited balance sheets of the Seller as of June 30, 2005 and June 30, 2006,
and the related statements of income for the years then ended, together with all
the notes thereto, and (b) the unaudited balance sheet of the Seller as of March
31, 2007 (the “Most Recent Balance Sheet”), and the related statements of income
for the period then ended, together with all notes thereto. The Financial
Statements are accurate and complete in all material respects, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered and present fairly the financial position of the Seller as of the
respective dates thereof and the results of operations of the Seller for the
periods covered thereby.
 
(b)  Accounts Receivable and Accounts Payable. The accounts receivable and
accounts payable of the Seller as of the Closing Date are listed on the attached
Schedule 2.7(b). All such accounts receivable and accounts payable are reflected
properly on the Seller’s books and records and are bona fide, valid receivables
or payables representing amounts due or payable with respect to actual
transactions in the Ordinary Course of Business. To the Knowledge of the Seller
none of such receivables are subject to valid counterclaims or setoffs, other
than refunds, waivers, discounts or write-offs of customer receivables in the
Ordinary Course of Business which have not exceeded $25,000 in the aggregate
since July 1, 2006.
 
(c)  Net Debt. Schedule 2.7(c) sets forth true, correct and complete statements
of (a) all Seller accounts payable that, as of the Closing, are more than 30
days past their due dates, and (d) all Transaction expenses of the Seller or the
Guarantor payable by the Buyer after the Closing.
 
2.8  Liabilities.
 
(a)  The Seller does not have any Liabilities of any nature and there is no
Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against the Company giving
rise to a Liability, other than (i) Liabilities as and to the extent
specifically set forth on the Most Recent Balance Sheet, (ii) Liabilities set
forth in Schedule 2.8(a), and (iii) Liabilities that have been incurred by the
Seller in bona fide transactions entered into in the Ordinary Course of Business
after the date of the Most Recent Balance Sheet in amounts consistent with past
practice none of which is in excess of $25,000 (individually, or collectively
for any group of related transactions) and none of which result from, arise out
of, relate to, are in the nature of, or were caused by any breach of contract,
breach of warranty, tort, infringement or violation of any Legal Requirement.
 
(b)  Schedule 2.8(b) provides an accurate and complete breakdown of (i) the
aging of the accounts payable of the Seller as of the Closing Date; (ii) any
customer deposits or other deposits held by the Seller as of the Closing Date;
(iii) all notes payable and other indebtedness of the Seller as of the Closing
Date (the “Payables”).
 
(c)  Since March 9, 2005, the Seller has not (i) made a general assignment for
the benefit of creditors, (ii) filed, or had filed against it, any bankruptcy
petition or similar filing, (iii) suffered the attachment or other judicial
seizure of all or a substantial portion of its Property, (iv) admitted in
writing its inability to pay its debts as they become due, (v) been convicted
of, or pleaded guilty or no contest to, any felony, or (vi) taken or been the
subject of any Proceeding that may have an adverse effect on its ability to
comply with or perform any of its covenants or obligations under any of the
Transaction Agreements to which the Seller is or will be a party, except as set
forth on Schedule 2.8(c).
 
(d)  Except as set forth on Schedule 2.8(d), since March 9, 2005, the Seller has
not guaranteed or otherwise agreed to cause, insure or become liable for, and
the Seller has never pledged any of its Property to secure, the performance or
payment of any Liability of any other Person.
 
(e)  There are no Encumbrances on any of the assets of the Seller, other than
Permitted Encumbrances.
 
2.9  Absence of Changes. Since the date of the Most Recent Balance Sheet:
 
(a)  No Material Adverse Effect has occurred, and no Prior Event has occurred
that could reasonably be expected to have a Material Adverse Effect;
 
(b)  There has been no damage, destruction or loss affecting the Property of the
Seller, or any interruption in the use thereof, whether or not covered by
insurance;
 
(c)  The Seller has not entered into any lease of or license for any Property
from any Person, other than in the Ordinary Course of Business or pursuant to
Seller Contracts listed in Schedule 2.13(a)(ii);
 
(d)  The Seller has not sold or otherwise transferred, or entered into any lease
of any Property to any Person, other than in the Ordinary Course of Business or
pursuant to Seller Contracts listed in Schedule 2.13(b);
 
(e)  The Seller has not written off as uncollectible, or established any
extraordinary reserve with respect to, any account receivable or other
indebtedness to the Seller, except as set forth on Schedule 2.9(e);
 
(f)  The Seller has not (i) established or adopted any Benefit Plan, or
(ii) paid any bonus or made any profit-sharing or similar payment to, or
increased the amount of the wages, salary, commissions, fees, fringe benefits or
other compensation or remuneration payable to, any of its directors, officers,
Employees or independent contractors or any other Person;
 
(g)  No Contract by which the Seller or any Property owned or used by the Seller
is or was bound, or under which the Seller has or had any rights or interest,
has been amended or terminated;
 
(h)  The Seller has not incurred, assumed or otherwise become subject to, any
Liability, other than accounts payable that are of the type that would be
reflected as current Liabilities in a balance sheet prepared in accordance with
GAAP and that were incurred by the Seller in bona fide transactions entered into
in the Ordinary Course of Business in amounts consistent with past practices;
 
(i)  The Seller has not discharged any Encumbrance or discharged or paid any
indebtedness or other Liability, other than accounts payable that (i) are
reflected as current Liabilities in the Most Recent Balance Sheet or have been
incurred by the Seller in bona fide transactions entered into in the Ordinary
Course of Business in amounts that are consistent with past practice and are not
material, and (ii) have been discharged or paid in the Ordinary Course of
Business;
 
(j)  The Seller has not forgiven any debt or otherwise released or waived any
right or claim;
 
(k)  The Seller has not changed any of its methods of accounting or accounting
practices in any respect;
 
(l)  The Seller has not suffered any adverse change or any threat of an adverse
change in its relations with, or any loss or threat of loss of, any of its
material vendors, clients, customers or distributors;
 
(m)  The Seller has not failed to pay or discharge when due any Liabilities;
 
(n)  The Seller has not instituted, settled or agreed to settle any Proceeding;
 
(o)  The Seller has not granted or suffered the imposition of any Encumbrances
on any of its Property, other than Permitted Encumbrances;
 
(p)  The Seller has not entered into any transaction outside the Ordinary Course
of Business, except as set forth in the Transaction Agreements; and
 
(q)  The Seller has not agreed, committed or offered, in writing or otherwise,
to take any of the actions referred to in clauses (c) through (p) above.
 
2.10  Tangible Property. Schedule 2.10 accurately identifies all equipment,
materials, prototypes, tools, supplies, vehicles, furniture, fixtures,
improvements and other tangible Property owned or leased by the Seller with an
individual book value of greater than $5,000. Each item of Property identified
or required to be identified in Schedule 2.10, other than equipment identified
on Schedule 2.10 as being in storage or held on consignment for sale: (i) is
free of defects and deficiencies and in good condition and repair, ordinary wear
and tear excepted; and (ii) complies in all respects with, and is being operated
and otherwise used in full compliance with, all applicable Legal Requirements.
Other than equipment identified on Schedule 2.10 as being in storage or held on
consignment for sale [or relating to third party servicing], each item of
equipment listed on Schedule 1.1(c) that is also identified on Schedule 2.10 is
performing at or above the standards communicated to Seller’s customers for the
tests for which such equipment is used.  Schedule 2.10 identifies all Seller
Contracts pursuant to which any tangible Property is leased to the Seller.
 
2.11  Title to Assets. The Seller owns and has good and valid title to all of
the Assets, free of any Encumbrance other than Encumbrances set forth on
Schedule 2.11, including all rights of the Seller under the Assumed Contracts.
The Assets collectively constitute, as of the Closing, all of the Property
necessary to enable the Buyer to conduct the Business.
 
2.12  Real Property. Since March 9, 2005, the Seller has not owned any real
property or any interest in real property, except for (a) the leaseholds created
under real property leases that have expired or been terminated and (b) under
the real property leases identified in Schedule 2.12. The Seller enjoys peaceful
and undisturbed possession of the real property that it leases.
 
2.13  Intellectual Property.
 
(a)  As of Closing Date, Seller exclusively owns, or is authorized to Use,
legally enforceable Intellectual Property Rights in and to all Seller
Intellectual Property.
 
(i)  Schedule 2.13(a)(i) hereto sets forth all United States and foreign:
(i) patents and patent applications, (ii) registered or applied for trademarks,
trade names, brand names and corporate names, and service marks, (iii) Internet
domain name registrations and applications and (iv) copyright registrations and
applications owned or licensed by Seller in each case described in clauses (i)
through (iv), that are material to the operations of the Business as presently
conducted, specifying as to each item, as applicable: (A) the title of the item;
(B) the jurisdictions in which the item is issued or registered or in which an
application for issuance or registration has been filed; and (C) the issuance,
registration or application numbers and dates.
 
(ii)  Schedule 2.13(a)(ii) hereto sets forth all material licenses, sublicenses
and other agreements or permissions under which the Seller is a licensor or
licensee or otherwise is authorized to use or practice any Intellectual
Property. Seller has provided to Buyer a true and complete copy of all such
licenses, sublicenses and other agreements or permissions listed on Schedule
2.13(a)(ii).
 
(iii)  Schedule 2.13(a)(iii) hereto sets forth and describes the status of any
material agreements involving Intellectual Property currently in negotiation or
proposed by the Seller.
 
(b)  Except as set forth on Schedule 2.13(b) hereto, the Seller owns, free and
clear of all Liens other than Permitted Encumbrances or has the right to use all
Intellectual Property used in the Business or that is necessary for the
operation of the Business.
 
(c)  Except as set forth on Schedule 2.13(c) hereto, the Seller has not been,
during the three years preceding the date of this Agreement, a party to any
Claim, nor, to the Knowledge of the Seller, is any Claim threatened in writing,
that challenges the validity, enforceability, ownership or right to use, sell or
license any Intellectual Property, except for Claims that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the Knowledge of the Seller, no third party is infringing upon any
Intellectual Property except for infringements that, individually or in the
aggregate, and could not reasonably be expected to have a Material Adverse
Effect.
 
(d)  Since March 9, 2005, the Seller has taken all reasonable precautions to
protect the secrecy, confidentiality, and value of its trade secrets and the
proprietary nature and value of the technology included in the Intellectual
Property, except for failures to take such precautions that, individually or in
the aggregate, have not resulted and could not reasonably be expected to have a
Material Adverse Effect. To the Seller’s Knowledge, prior to March 9, 2005 the
Seller has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its trade secrets and the proprietary nature and
value of the technology included in the Intellectual Property, except for
failures to take such precautions that, individually or in the aggregate, have
not resulted and could not reasonably be expected to have a Material Adverse
Effect.
 
(e)  The Seller is not, and, as a result of the execution and delivery of this
Agreement or its performance of its obligations hereunder, will not be, in
violation of any agreement relating to any Intellectual Property used in the
Business, except for violation that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. After the
completion of the transactions contemplated by this Agreement, the Buyer will
own all right, title and interest in and to or have a license to use all
Intellectual Property used in the Business, except for failures to own or have
available for use that, individually or in the aggregate, have not resulted and
could not reasonably be expected to result in a Material Adverse Effect.
 
2.14  Contracts.
 
(a)  Schedule 2.14 identifies, with reasonable specificity, each material Seller
Contract. Each Seller Contract is valid and in full force and effect. Schedule
2.14 also identifies and provides an accurate description of each proposed
Contract as to which any current bid, offer, written proposal, term sheet or
similar document has been submitted or received by the Seller in writing.
 
(b)  The Seller has not Breached any Seller Contract, other than a Breach that
could not reasonably be expected to have a Material Adverse Effect on Buyer or
such Seller Contract. To the Seller’s Knowledge, no other Person has Breached
any Seller Contract. The Seller has not waived any Breach of any Seller Contract
by another party thereto, and no other party to any Seller Contract has waived
any Breach of any Seller Contract by the Seller. Since March 9, 2005, no Prior
Event has occurred that might, with or without notice or lapse of time,
(i) result in a Breach of any Seller Contract by the Seller or, to the Seller’s
Knowledge, any other Person, or (ii) give the Seller or, to the Seller’s
Knowledge, any other Person the right to (A) exercise any remedy under any
Seller Contract, (B) claim or receive a material refund, rebate, chargeback or
penalty under any Seller Contract, (C) accelerate the maturity or performance of
any Seller Contract, or (D) cancel, terminate or modify any Seller Contract. The
Seller has not received any notice or other communication, in writing or
otherwise, regarding any actual, alleged, possible or potential material Breach
of any Seller Contract by the Seller or any other Person, other than a Breach
that could not reasonably be expected to have a Material Adverse Effect on Buyer
or such Seller Contract.
 
(c)  The performance of the Seller Contracts by the Seller in accordance with
the express terms thereof does not and will not result in any violation of or
failure to comply with any Legal Requirement.
 
(d)  Neither the Seller nor any other Person is currently renegotiating any
amount paid or payable to or by the Seller under any Seller Contract or any
other term or provision of any Seller Contract.
 
(e)  The Seller has no Knowledge of any objection by any party to any Seller
Contract, or any reasonable basis therefor, to the performance of such Seller
Contract by the Buyer or any Affiliate thereof or the assignment to the Buyer or
any Affiliate thereof of any right under such Seller Contract.
 
2.15  Customers. Schedule 2.15 accurately identifies, and provides an accurate
and complete breakdown of the revenues received from, each customer of the
Seller for the fiscal year beginning July 1, 2005 and ending June 30, 2006 and
for the first nine (9) months of the fiscal year ending June 30, 2007, in excess
of $5,000. Except as set forth on Schedule 2.15, the Seller has not received any
notice or other communication, in writing or otherwise, or other information,
indicating that any customer may cease dealing with the Seller or might
otherwise reduce the volume of business transacted by such customer with the
Seller.
 
2.16  Compliance with Legal Requirements.
 
(a)  The Seller is and at all times has been in full compliance with each Legal
Requirement that is applicable to it or to the conduct of its Business or the
ownership or use of any of its Property and for which the consequences of
noncompliance could reasonably be expected to have a Material Adverse Effect.
 
(b)  No event has occurred, and no condition or circumstance exists, that might,
with or without notice or lapse of time, constitute or result directly or
indirectly in a violation by the Seller of, or a failure on the part of the
Seller to comply with, any applicable Legal Requirement, the consequences of
which could reasonably be expected to have a Material Adverse Effect.
 
(c)  The Seller has not received any notice from any Governmental Body or any
other Person regarding any actual, alleged, possible or potential violation of,
or failure to comply with, any Legal Requirement. To the Seller’s Knowledge, no
Governmental Body has proposed or is considering any Legal Requirement that does
not apply similarly to the business of the Buyer that, if adopted or otherwise
put into effect, (i) could reasonably be expected to have a Material Adverse
Effect or adversely affect the ability of the Seller to comply with or perform
any covenant or obligation under any of the Transaction Agreements to which it
is or will be a party, or (ii) could reasonably be expected to prevent, delay,
make illegal or interfere with any of the Transactions. 
 
2.17  Governmental Authorizations. Schedule 2.17 identifies each Governmental
Authorization that is held by the Seller and each currently pending application
by Seller for a Governmental Authorization other than those the lack of which
could not be reasonably expected to have a Material Adverse Effect. The Seller
has delivered to the Buyer accurate and complete copies of all of the
Governmental Authorizations identified in Schedules 2.17, including all renewals
thereof and all amendments thereto. Other than pending applications, each
Governmental Authorization identified or required to be identified in
Schedules 2.17 (each a “Seller Governmental Authorization”) is valid and in full
force and effect.
 
(a)  Since March 9, 2005, the Seller is and has been in full compliance with all
of the terms and requirements of each Seller Governmental Authorization, and to
the Seller’s Knowledge the Seller has been in full compliance with all of the
terms and requirements of each Seller Governmental Authorization prior to March
9, 2005, except to the extent that noncompliance could not be reasonably
expected to have a Material Adverse Effect. To the Seller’s Knowledge, no event
has occurred, and no condition or circumstance exists, that might, with or
without notice or lapse of time, (i) constitute or result directly or indirectly
in a violation of or a failure to comply with any term or requirement of any
Seller Governmental Authorization, or (ii) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, termination or modification of
any Seller Governmental Authorization.
 
(b)  Since March 9, 2005, the Seller has not received any notice or other
communication, in writing or otherwise, from any Governmental Body or any other
Person regarding (i) any actual, alleged, possible or potential violation of or
failure to comply with any term or requirement of any Seller Governmental
Authorization, (ii) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination or modification of any Seller
Governmental Authorization, or (iii) the Seller’s failure to obtain any
necessary Governmental Authorization, and to the Seller’s Knowledge the Seller
has not received any such notice or other communication prior to March 9, 2005.
 
(c)  All applications required to have been filed for the renewal of the Seller
Governmental Authorizations have been duly filed on a timely basis with the
appropriate Governmental Bodies, and each other notice or filing required to
have been given or made with respect to such Seller Governmental Authorizations
has been duly given or made on a timely basis with the appropriate Governmental
Body.
 
(d)  The Seller Governmental Authorizations constitute all of the Governmental
Authorizations necessary (i) to enable the Seller to conduct the Business as it
is currently conducted, and (ii) to permit the Seller to own and use its
Property in the manner in which they are currently owned and used, in each case
other than those the lack of which could not be reasonably expected to have a
Material Adverse Effect.
 
2.18  Tax Matters.
 
(a)  Since March 9, 2005, each Tax required to have been paid, or claimed by any
Governmental Body to be payable, by the Seller has been duly paid in full on a
timely basis. Since March 9, 2005, any Tax required to have been withheld or
collected by the Seller has been duly withheld and collected, and each such Tax
has been duly and timely paid to the appropriate Governmental Body or the amount
of each such Tax has been properly set aside in accounts for such purpose and
will be duly and timely paid to the appropriate Governmental Body. Other than
Taxes incurred in the ordinary course of business, the Seller has no liability
for unpaid Taxes accruing after the date of the Most Recent Balance Sheet.
 
(b)  Schedule 2.18(b) accurately identifies each examination or audit of any Tax
Return of the Seller since March 9, 2005 that has been conducted or is currently
being conducted by a Governmental Body. The Seller has delivered to the Buyer
accurate and complete copies of all audit reports and similar documents relating
to such Tax Returns.
 
(c)  The Seller has not requested nor granted any currently effective waiver or
extension of any statute of limitations with respect to the assessment or filing
of any Tax or Tax Return with respect thereto.
 
(d)  No claim or other Proceeding is pending or, to the Seller’s Knowledge, has
been Threatened against the Seller in respect of any Tax. The Seller has no
unsatisfied Liabilities for Taxes. The Seller has not received any notice of
deficiency or similar document, other than deficiencies that have been fully
paid and satisfied.
 
(e)  The Seller has no Liability for the Taxes of any other Person (i) under
Treasury Regulation Section 1.1502-6 (or any similar Legal Requirement), except
with respect to the Seller Group, (ii) as a transferee or successor, (iii) by
Contract or (iv) otherwise.
 
(f)  None of the Assets are subject to any Liens for Taxes.
 
(g)  No Taxing authority has raised any issue with respect to Taxes which, by
application of similar principles, could result in the issuance of a notice of
deficiency or similar notice of intention to assess Taxes by any taxing
authority to Seller.
 
2.19  Employee and Labor Matters.
 
(a)  Schedule 2.19(a) accurately sets forth, with respect to each current
employee of the Seller, including any employee who is on a leave of absence
(each an “Employee”): (i) the name and title of such Employee; (ii) the
annualized salary and the bonus received by such Employee from the Seller with
respect to services performed in the calendar year 2006; (iii) the nation(s) of
which such Employee is a citizen; and (iv) if such Employee is not a US citizen,
such Employee’s immigration or residency status and to the Knowledge of the
Seller the status of any pending applications for any visa, residency permit or
similar Governmental Authorization for such Employee.
 
(b)  Schedule 2.19(b) accurately identifies each former employee of the Seller
or spouse or other dependent of such former employee who is receiving or is
scheduled to receive any benefits from the Seller relating to such former
employee’s employment with the Seller, and accurately describes such benefits.
 
(c)  Except as set forth on Schedule 2.19(c), the employment of each Employee is
terminable by the Seller at will, and no Employee is entitled to severance pay
or other benefits following termination or resignation or upon the execution and
delivery of this Agreement or the consummation of any of the Transactions.
 
(d)  Seller has not received any notice that an Employee intends to terminate
his employment prior to the Closing, or that an Employee has received an offer
to join a business other than Buyer that competes with the Business. To the
Knowledge of Seller, no Employee is a party to or is bound by any
confidentiality agreement, non-competition agreement or other Contract that may
have an adverse effect on (A) the performance by such Employee of any of his
duties or responsibilities as an Employee of the Seller or (B) the Business.
 
(e)  Since March 9, 2005, the Seller is not engaged in any unfair labor practice
of any nature, and to the Seller’s Knowledge the Seller has not engaged in any
unfair labor practice or any nature prior to March 9, 2005. Since March 9, 2005,
there has not been any slowdown, work stoppage, labor dispute or union
organizing activity, or any similar activity or dispute, affecting the Seller or
any of its Employees, and, to the Seller’s Knowledge, no Person has threatened
to commence any such slowdown, work stoppage, labor dispute or union organizing
activity or any similar activity or dispute. The Seller is not a party to or
bound by, and has not been a party to or bound by, any union Contract,
collective bargaining agreement or similar Contract.
 
(f)  Schedule 2.19(f) sets forth the name of each independent contractor or
consultant to whom the Seller has made or owes any payment of any nature in
fiscal years 2005 and 2006 and the first nine (9) months of fiscal year 2007,
and in the case of payments owed, shows detail regarding such payment including
due date, basis for payment, recurrence and necessary withholdings, if any.
 
(g)  None of the current officers, directors or, to the Seller’s Knowledge,
Employees of the Seller have been convicted of, or pleaded guilty or no contest
to, any felony.
 
2.20  Benefit Plans; ERISA.
 
(a)  Schedule 2.20 lists all Benefit Plans currently maintained by the Seller.
The Seller has, with respect to each such plan, delivered to the Buyer true and
complete copies of all plan texts and agreements and related trust agreements,
insurance policies and service provider agreements.
 
(b)  With respect to each Benefit Plan, to the Seller’s Knowledge, no event has
occurred, and there exists no condition or set of circumstances in connection
with which the Seller could, directly or indirectly, be subject to any Liability
under ERISA, the Code or any other applicable law, except Liability for benefits
claims and funding obligations payable in the Ordinary Course of Business.
 
(c)  No prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code, or breach of fiduciary duty under Title I of ERISA has
occurred with respect to any Benefit Plan or with respect to the Seller.
 
(d)  The Seller and each Affiliate of the Seller have made all payments due from
them to date with respect to each Benefit Plan.
 
(e)  Since March 9, 2005, the Seller has not effectuated (i) a “plant closing”
or partial “plant closing” (as defined in the federal Worker Adjustment and
Retraining Notification Act (the “WARN Act”) or any similar Legal Requirement)
affecting any site of employment or one or more facilities or operating units
within any site of employment or facility of the Seller, (ii) a “mass layoff”
(as defined in the WARN Act or any similar Legal Requirement) affecting any site
of employment or facility of the Seller, or (iii) a “mass layoff” or
“relocation” or “termination” at any “covered establishment” (as defined in
California Labor Code Sections 1400 through 1408) of the Seller.
 
2.21  Environmental Matters. The Seller’s operation of the Business is, and has
been at all times since March 9, 2005, in compliance with all Environmental
Laws, Environmental Permit requirements, Use restrictions, and waste control
requirements. The Seller has obtained all Environmental Permits necessary to
conduct the Business, and all such Environmental Permits are currently in
effect. Schedule 2.21 sets forth a list of all Hazardous Materials used by the
Seller in the Business. During the Seller’s occupancy of the Seller Real
Property since March 9, 2005, no Environmental Release of any Hazardous
Materials has occurred on any Seller Real Property, and, to the Seller’s
Knowledge, no such Environmental Release occurred prior to the Seller’s
occupancy. There is no Environmental Claim pending or, to the Seller’s
Knowledge, Threatened against the Seller, and no Governmental Body has served
upon the Seller any notice claiming any outstanding violation of any
Environmental Law or Environmental Claim or otherwise requesting data or access,
requiring testing or other investigation relating to the Environment, or
requiring any change in the Seller’s means or methods of conducting the
Business. To the Seller’s Knowledge, there is no reasonable basis for any
Environmental Claim against the Seller or arising out of or relating to the
Business except as set forth on Schedule 2.21.
 
2.22  Conduct of the Business. Since April 30, 2004, the Business was conducted
properly and in full conformity with the terms and requirements of all
applicable warranties and other Contracts and with all applicable Legal
Requirements. The Seller has not incurred or otherwise become subject to any
Liability arising directly or indirectly from the Business or any services
performed with respect thereto. There is no claim pending or, to the Seller’s
Knowledge, Threatened against the Seller relating to the Business and, to the
Seller’s Knowledge, there is no basis for the assertion of any such claim.
 
2.23  Insurance.
 
(a)  Schedule 2.23(a) identifies each insurance policy covering comprehensive
liability and other risks that the Seller currently has in force (each, an
“Insurance Policy”) and identifies coverage limits for each such Insurance
Policy. Each Insurance Policy is of the type and in such amounts that are
sufficient for compliance with all Seller Contracts. Each Insurance Policy is
valid, enforceable and in full force and effect, and has been issued by an
insurance carrier that, to the Seller’s Knowledge, is solvent, financially sound
and reputable.
 
(b)  Schedule 2.23(b) identifies each insurance claim made by the Seller since
March 9, 2005. No Prior Event has occurred since March 9, 2005, or prior to such
date to Seller’s Knowledge, that might, with or without notice or lapse of time,
directly or indirectly give rise to or serve as a basis for any insurance claim.
The Seller has not received any written notice regarding (i) the actual or
Threatened cancellation or invalidation of any Insurance Policy; (ii) any actual
or Threatened refusal of coverage under, or any actual or Threatened rejection
of any claim under, any Insurance Policy; or (iii) any indication that the
issuer of any Insurance Policy may be unwilling or unable to perform any of its
obligations thereunder.
 
2.24  Related Party Transactions. No Related Party: (a) has any direct or, to
the Seller’s Knowledge, indirect interest of any nature in any of the assets of
the Seller, including any Seller Intellectual Property; (b) has any direct or,
to the Seller’s Knowledge, indirect financial interest in, any Seller Contract,
transaction or business dealing of any nature involving the Seller; (d) is
competing, or has at any time competed, directly or, to the Seller’s Knowledge,
indirectly, with the Seller; or (e) to the Seller’s Knowledge, has any claim or
right against the Seller. No Prior Event has occurred that might, with or
without notice or lapse of time, directly or indirectly give rise to or serve as
a basis for any claim or right in favor of any Related Party against the Seller.
 
2.25  Proceedings; Orders.
 
(a)  There is no pending Proceeding or, to the Seller’s Knowledge, any
Threatened Proceeding: (i) that involves the Seller or relates to or might
affect the Business or any Property of the Seller; or (ii) that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions. To the Seller’s Knowledge, there is
no pending or Threatened Proceeding to which the Seller is not a party that
relates to or might affect the Business or any Property of the Seller. To the
Seller’s Knowledge, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that might directly or indirectly give rise to
or serve as a basis for the commencement of any such Proceeding.
 
(b)  Schedule 2.25(b) lists each Proceeding that has been commenced by or
against the Seller since march 9, 2005 and includes a brief background of each
such Proceeding and the status or outcome of each such Proceeding.
 
(c)  Schedule 2.25(c) lists (i) each instance since March 9, 2005, in which a
Proceeding was Threatened by or, to the Seller’s Knowledge, against the Seller
and (ii) each current or former dispute between the Seller and any other Person
(other than those settled prior to March 9, 2005) which reasonably could be or
could have been the basis for a Proceeding which could be or could have resulted
in a Material Adverse Effect (each, a “Dispute”). Schedule 2.25(c) includes a
brief background of each Dispute and each Threatened Proceeding and the status
or outcome of each such Dispute and each Threatened Proceeding.
 
(d)  There is no Order to which the Seller or any of its Property is subject;
and, to the Seller’s Knowledge, none of the Seller or any other Related Party is
subject to any Order that relates to the Business or to any of the Seller’s
Property. To the Seller’s Knowledge, no Employee is subject to any Order that
may prohibit the Employee from engaging in or continuing any conduct, activity
or practice relating to the Business. To the Seller’s Knowledge, there is no
proposed Order that, if issued or otherwise put into effect, (i) could have a
Material Adverse Effect or an adverse effect on the ability of the Seller to
comply with or perform any covenant or obligation under any of the Transaction
Agreements, or (ii) could have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the Transactions.
 
2.26  Brokers. The Seller has not agreed or become obligated to pay, or has
taken any action that might result in any Person claiming to be entitled to
receive, any brokerage commission, finder’s fee or similar commission or fee in
connection with any of the Transactions other than the fee payable to Legend
Merchant Group, and Buyer shall have no liability for payment of the fee payable
to Legend Merchant Group.
 
2.27  No Other Agreement to Sell Assets or Stock of the Seller. Except as set
forth in the Transaction Agreements, the Seller does not have, and has not
authorized any Representative of the Seller to enter into on behalf of the
Seller, and, to the Seller’s Knowledge, no one has, any agreement, commitment or
legal obligation, absolute or contingent, with any Person (a) to sell,
exclusively license, assign, transfer or effect a sale of any portion of the
assets of the Seller (other than inventory and products in the Ordinary Course
of Business), (b) to sell or effect a sale of any Stock, (c) to effect any
merger, acquisition, consolidation, liquidation, dissolution or other
reorganization of the Seller or (d) to enter into any Contract or cause the
entering into of a Contract with respect to the foregoing.
 
2.28  Provision of Documents. The Seller has provided to the Buyer true, correct
and complete copies of all Contracts, documents and other material referred to
in the Disclosure Schedule.
 
2.29  Import and Export Control Laws. The Seller has at all times as to which
the applicable statute of limitations has not yet expired, conducted its
Business in accordance with (i) all applicable U.S. import, export and re-export
controls, including without limitation (A) the United States Export
Administration Act (50 USC §§ 2401-2420) and the Export Administration
Regulations promulgated thereunder, (B) the Arms Export Control Act (22 U.S.C.
§§2778 et seq.) and International Traffic in Arms Regulations (22 CFR Chapter I,
Subchapter M, Part 120 et seq.), (C) the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), (D) the Foreign Assets
Control Regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), and any enabling legislation, regulation or executive
order relating to any of the foregoing, and (ii) all other applicable
import/export controls in other countries in which the Seller conducts material
business (collectively, “Import and Export Control Laws”). Without limiting the
foregoing:
 
(a)  The Seller has obtained, and is in material compliance with, all material
export licenses, license exceptions and other consents, notices, waivers,
approvals, orders, authorizations, registrations, declarations, classifications
and filings with any Governmental Body required for (i) the export and re-export
of products, services, software and technologies and (ii) releases of
technologies and software to foreign nationals located in the United States and
abroad (“Export Approvals”);
 
(b)  There are no pending or, to the knowledge of the Seller, threatened claims
against the Seller with respect to such Export Approvals;
 
(c)  To the Seller’s Knowledge, there are no actions, conditions or
circumstances pertaining to the Seller’s import or export transactions that may
give rise to any future claims;
 
(d)  No Export Approvals for the transfer of export licenses to Buyer are
required, or such Export Approvals can be obtained expeditiously without
material cost;
 
(e)  None of the Seller or any of its Affiliates is a party to any Contract or
bid with, or has conducted business with (directly or, to the Knowledge of the
Seller, indirectly), a third party located in, or otherwise has any operations
in, or sales to, Cuba, Iran, Syria, Sudan, Burma (Myanmar), or North Korea.
 
(f)  Since March 9, 2005, the Seller has not received written notice to the
effect that a Governmental Body claimed or alleged that the Seller was not in
compliance in a material respect with any applicable Legal Requirements relating
to the export of goods and services to any foreign jurisdiction against which
the United States or the United Nations maintains sanctions or export controls,
including applicable regulations of the United States Department of Commerce and
the United States Department of State; and
 
(g)  Since March 9, 2005, none of the Seller or any of its Affiliates has made
any voluntary disclosures to, or has been subject to any fines, penalties or
sanctions from, any Governmental Body regarding any past import or export
control violations.
 
(h)  The Seller has trained relevant Seller personnel on compliance with Import
and Export Control Laws.
 
2.30  Foreign Corrupt Practices Act. To the Knowledge of the Seller, neither the
Seller nor any of its officers, directors, agents, distributors, employees or
other Person associated with or acting on its behalf has, directly or
indirectly, taken any action which would cause it to be in material violation of
the Foreign Corrupt Practices Act of 1977, as amended, or any rules or
regulations thereunder or any similar anti-corruption or anti-bribery Laws
applicable to the Seller in any jurisdiction other than the United States
(collectively, the “FCPA”), or, to the Knowledge of the Seller, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made, offered or authorized
any unlawful payment to foreign or domestic government officials or employees,
whether directly or indirectly, or made, offered or authorized any bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment,
whether directly or indirectly, except for any of the foregoing which is no
longer subject to potential claims of violation as a result of the expiration of
the applicable statute of limitations. The Seller has trained relevant Seller
personnel on FCPA compliance.
 
2.31 Full Disclosure. None of the Transaction Agreements to which the Seller is
or becomes a party contains or will contain any untrue statement of fact with
respect to the Seller.
 
3.  Representations and Warranties of the Buyer. The Buyer hereby represents and
warrants, to and for the benefit of the Seller, as follows:
 
3.1  Authority; Binding Nature of Agreements. The Buyer has the absolute and
unrestricted corporate right, power and authority to enter into and perform its
obligations under each of the Transaction Agreements to which it is or may
become a party (the “Buyer Agreements”) and the other agreements, certificates
and instruments to be executed by Buyer pursuant to this Agreement and and to
consummate the Transactions. The execution, delivery and performance by the
Buyer of the Buyer Agreements have been duly authorized by all necessary action
on the part of the Buyer. This Agreement has been duly executed and delivered by
the Buyer and constitutes the legal, valid and binding obligation of each of the
Buyer, enforceable against it in accordance with its terms, except as may be
limited by the Enforceability Limitations. Upon the execution and delivery of
the other Transaction Agreements at the Closing, each Buyer Agreement will
constitute the legal, valid and binding obligation of the Buyer, enforceable
against it, as applicable, in accordance with its terms, except as may be
limited by the Enforceability Limitations.
 
3.2  No Conflicts. The execution and delivery of the Buyer Agreements by the
Buyer and the consummation by the Buyer of the transactions contemplated thereby
do not and will not (i) require any filing with, or Consent of, any Governmental
Body, (ii) violate any Legal Requirement or Order applicable to the Buyer or any
Property of the Buyer, or (iii) conflict with or result in the breach of any
term or provision of, or violate or constitute a default under, any charter
provision or bylaw or under any material agreement to which the Buyer is a
party.
 
3.3  Brokers. The Buyer has not become obligated to pay or has taken any action
that might result in any Person claiming to be entitled to receive, any
brokerage commission, finder’s fee or similar commission or fee in connection
with any of the Transactions.
 
3.4  Organization and Good Standing. The Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
 
3.5  Full Disclosure. None of the Transaction Agreements to which the Buyer is
or becomes a party contains or will contain any untrue statement of fact with
respect to the Buyer.
 
4.  Conditions Precedent to the Buyer’s Obligation to Close. The obligation of
the Buyer to purchase the Assets and assume the Assumed Liabilities at the
Closing is subject to the fulfillment, on or prior to the Closing, of each of
the following conditions, any of which may be waived by the Buyer, in whole or
in part, in writing:
 
4.1  Accuracy of Representations. All of the representations and warranties made
by the Guarantor and the Seller in this Agreement, considered collectively, and
each of such representations and warranties, considered individually, shall be
true and correct in all respects as of the Closing Date, with the same effect as
though such representations and warranties were made at and as of the Closing.
 
4.2  Consents. Each of the Consents and assignment instrument identified in
Schedule 2.5 shall have been obtained and shall be in full force and effect.
 
4.3  Compliance. Seller has performed and complied with all the covenants and
agreements required by this Agreement to be performed or complied with by it at
or prior to the Closing, including without limitation the delivery of all items
required to be delivered by it pursuant to this Agreement.
 
4.4  Authorization. The authorization of the Transactions by the requisite vote
of the shareholders and directors of Seller shall have been duly obtained in
accordance with the Charter Documents.
 
4.5  Release of Liens. The Seller shall have delivered to the Buyer evidence
reasonably satisfactory to the Buyer of the release of all Liens on the Assets.
 
4.6  No Material Change. No event shall have occurred and no condition or
circumstance shall exist that could be expected to give rise to any Material
Adverse Effect. There shall not be any material problem or Liability with
respect to the Seller or the Business.
 
4.7  No Proceedings. No (a) Order, stay or injunction shall have been entered,
issued or enforced by any court of competent jurisdiction prohibiting the
Transactions, (b) action shall have been commenced or Threatened by any
Governmental Body, or (c) Legal Requirement enacted, entered, enforced or deemed
applicable to the Transactions that, in any such event, (i) makes the
consummation of any of the Transactions illegal, (ii) could reasonably deprive
the Buyer of any of the material anticipated benefits of the Transactions, taken
as a whole, or (iii) could have the effect of preventing, delaying or otherwise
interfering with any of the Transactions.
 
4.8  Secretary’s Certificate. The Seller and the Guarantor each shall have
delivered to the Buyer a certificate executed by its Secretary, dated as of the
Closing Date, certifying: (a) the resolutions of its Board authorizing and
approving the execution, delivery and performance of this Agreement and each of
the other Transaction Agreements to which the Seller or the Guarantor will be a
party and the consummation of the Transactions, (b) the Charter Documents and
(d) the name, title, incumbency and signatures of the officers authorized to
execute this Agreement and the Transaction Agreements to which the Seller or the
Guarantor is a party.
 
4.9  Opinion of Seller’s Counsel. The Buyer shall have received an opinion
letter from Ellenoff Grossman & Schole LLP, counsel to the Seller, dated the
Closing Date, in form attached hereto as Exhibit F.
 
4.10  Documents.
 
(a)  Assignment and Assumption Agreement. The Seller shall have executed and
delivered to the Buyer the Assignment and Assumption Agreement in the form of
Exhibit B (the “Assignment and Assumption Agreement”).
 
(b)  Seller Non-Competition Agreement. The Seller and the Guarantor shall have
executed and delivered to the Buyer a Non-Competition Agreement in the form of
Exhibit C (the “Seller Non-Competition Agreement”). Seller, Guarantor and Buyer
shall agree that the Seller Non-Competition Agreement is an integral part of the
bargain and consideration for the transactions contemplated by this Agreement.
 
(c)  Sunnyvale Sublease. The Seller shall have executed and delivered to the
Buyer the Sublease in the form of Exhibit D (the “Sunnyvale Sublease”).
 
5.  Conditions Precedent to the Seller’s Obligation to Close. The Seller’s
obligation to sell the Assets and to take the other actions required to be taken
by the Seller at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions, any of which may be waived by the
Seller, in whole or in part, in writing:
 
5.1  Accuracy of Representations. All of the representations and warranties made
by the Buyer in this Agreement, considered collectively, and each of such
representations and warranties, considered individually, shall be true and
correct in all respects as of the Closing Date with the same effect as though
such representations and warranties were made at and as of the Closing.
 
5.2  No Proceedings. No (a) Order, stay or injunction shall have been entered,
issued or enforced by any court of competent jurisdiction prohibiting the
Transactions, (b) action shall have been commenced or Threatened by any
Governmental Body, or (c) Legal Requirement enacted, entered, enforced or deemed
applicable to the Transactions that, in any such event, (i) makes the
consummation of any of the Transactions illegal, or (ii) could have the effect
of preventing, delaying or otherwise interfering with any of the Transactions.
 
5.3  Documents.
 
(a)  Assignment and Assumption Agreement. The Buyer shall have executed and
delivered to the Seller the Assignment and Assumption Agreement in the form of
Exhibit B.
 
(b)  Sunnyvale Sublease. The Seller shall have executed and delivered to the
Buyer the Sunnyvale Sublease in the form of Exhibit D.
 
(c)  List of Employees. The Buyer shall have delivered to Seller a list of
employees to be offered employment by the Buyer immediately after the Closing.
Buyer shall promptly after Closing offer employment to such designated employees
under standard terms and conditions of employment. All such hired employees
shall be given credit for time employed by Seller prior to Closing in any
calculations of seniority or longevity with the Buyer.
 
5.4  Consents. All necessary Governmental Authorizations for the Transactions
have been obtained and all necessary governmental notices have been given.
 
5.5  Compliance. Buyer has performed and complied with all the covenants and
agreements required by this Agreement to be performed or complied with by it at
or prior to the Closing, including without limitation the delivery of all items
required to be delivered by it pursuant to this Agreement.
 
5.6  Authorization. The authorization of the Transactions by the requisite vote
of members or managers of the Buyer shall have been duly obtained in accordance
with the Certificate of Formation and Operating Agreement of the Buyer.
 
5.7  Secretary’s Certificate. The Buyer shall have executed and delivered to
Seller a certificate of the Secretary of Buyer certifying, as complete and
accurate as of the Closing, attached copies of the Buyer Agreements, certifying
and attaching all requisite resolutions or actions of Buyer’s board of directors
and shareholders approving the execution and delivery of this Agreement, the
Transaction Agreements and the consummation of the Transactions and certifying
to the incumbency and signatures of the officers of Buyer executing this
Agreement, the Transaction Agreements and any other document relating to the
Transactions.
 
5.8  Opinion of Buyer’s Counsel. The Seller shall have received an opinion
letter from Stephen Miller, counsel to the Buyer, dated the Closing Date, in
form attached hereto as Exhibit G.
 
6.  Indemnification, Defense of Claims.
 
6.1  Survival of Representations and Warranties.
 
(a)  The representations and warranties of the Buyer and the Seller set forth in
or pursuant to this Agreement, including any representations and warranties in
the Disclosure Schedule, or any other Transaction Agreement (each, a
“Representation”), shall survive (i) the Closing; (ii) any sale or other
disposition of any or all of the Assets by the Buyer; and (iii) the death or
dissolution of any Party, and shall remain in full force and effect and survive
for a period of thirty-six (36) months after the Closing Date. Notwithstanding
the preceding sentence, (x) the Representations set forth in Section 2.18 (Tax
Matters), and Section 2.21 (Environmental Matters) shall survive until the date
that is thirty (30) days after the expiration of the applicable statute of
limitations, including any extensions thereof, and (y) the Representations set
forth in Section 2.11 (Title to Assets) shall survive for a period of
forty-eight (48) months (each such period, the “Survival Period”).
 
(b)  If notice of an indemnification claim under Section 6.3 relating to any
Representation is given to the Seller Representative on or prior to the end of
the applicable Survival Period, then, notwithstanding anything to the contrary
contained in this Section 6.1, that Representation shall not expire, but rather
shall remain in full force and effect solely with respect to such pending
indemnification claim (and not for any other claim or purpose) until such time
as each such pending indemnification claim has been fully and finally resolved,
either by means of a written settlement agreement executed on behalf of the
Seller Representative and the Buyer or by means of a final, non-appealable
judgment issued by a court of competent jurisdiction.
 
6.2  Dispute Resolution. Notwithstanding anything in this Agreement to the
contrary, absent fraud, any Post-Closing economic disputes between the Parties,
not including disputes related to the Seller Non-Competition Agreements, shall
be decided by negotiation, and, if necessary, binding arbitration under the
expedited procedures of the Judicial Arbitration and Mediation Service in Santa
Clara, California. In the event the Parties enter into binding arbitration, the
Buyer (one the one hand) and the Seller and Guarantor (on the other hand) shall
present in writing a final offer of settlement to the other and the arbitrator.
The arbitrator, in rendering his judgment, shall be limited to choosing between
such two final offers, selecting the one which he judges to be the most fair. In
the event of any post-closing arbitration or litigation between the Parties, the
loser (i.e. the party whose final offer was not selected) of such action will
indemnify the prevailing party against the reasonable costs of such action.
 
6.3  Indemnification by the Seller and the Guarantor. Subject to the limitations
set forth in Sections 6.1 and 6.7, the Seller and the Guarantor (each, an
“Indemnifying Party”) jointly and severally shall hold harmless and indemnify
each of the Buyer Indemnitees from and against, and shall compensate and
reimburse each of the Buyer Indemnitees for, any Damages that are directly or
indirectly suffered or incurred by any of the Buyer Indemnitees or to which any
of the Buyer Indemnitees otherwise becomes subject at any time, and that arise
directly or indirectly from or as a direct or indirect result of, or are
directly or indirectly connected with:
 
(a)  any Breach of any Representation;
 
(b)  any Breach of any covenant or obligation made by the Seller in this
Agreement or any of the other Transaction Agreements;
 
(c)  any Excluded Liability;
 
(d)  any failure of Seller’s operation of the Business to comply with all
Environmental Laws, Environmental Permit requirements, Use restrictions, and
waste control requirements, or any Environmental Release of any Hazardous
Materials on any Seller Real Property during Seller’s occupancy of the Seller
Real Property;
 
(e)  any fees and expenses of the Seller described in Section 8.3; and
 
(f)  any Proceeding alleging facts or circumstances that, if true, would
constitute a Breach of any Representation or any covenant or obligation of the
Seller under any Transaction Agreement.
 
6.4  Indemnification by the Buyer. Subject to the limitations set forth in
Sections 6.1 and 6.7, the Buyer shall hold harmless and indemnify each of the
Seller and the Guarantor from and against, and shall compensate and reimburse
each of the Seller and the Guarantor for, any Damages that are directly or
indirectly suffered or incurred by any of the Seller or the Guarantor or to
which the Seller or the Guarantor otherwise becomes subject at any time, and
that arise directly or indirectly from or as a direct or indirect result of, or
are directly or indirectly connected with:
 
(a)  any Breach of any representation or warranty of the Buyer;
 
(b)  any Breach of any covenant or obligation made by the Buyer in this
Agreement or any of the other Transaction Agreements;
 
(c)  any fees and expenses of the Buyer described in Section 8.3; or
 
(d)  any Assumed Liabilities.
 
6.5  Defense of Third Party Claims. 
 
(a)  The Buyer shall have the right to assume the defense of any claim or
Proceeding, whether against any Party, any Indemnitee or any other Person, with
respect to which any Indemnifying Party may become obligated to indemnify, hold
harmless, compensate or reimburse any Person pursuant to this Section 6;
provided, however, that the Seller shall have the right to assume the defense of
any claim or Proceeding if the sole remedy claimed is monetary Damages and the
Seller assumes the obligation to pay all monetary Damages resulting from such
claim or Proceeding. The Buyer shall also have the right, at its election, to
designate the Seller to assume the defense of any such claim or Proceeding.
 
(b)  If the Buyer assumes the defense of any such claim or Proceeding:
 
(i)  The Buyer shall proceed to defend such claim or Proceeding in a diligent
manner and in good faith;
 
(ii)  The Seller and the Guarantor shall make available to the Buyer any
documents and materials in the possession or control of the Seller and the
Guarantor that may reasonably be necessary to the defense of such claim or
Proceeding and related thereto, subject to a court’s determination regarding
privilege;
 
(iii)  The Buyer shall keep the Seller informed of all material developments and
events relating to such claim or Proceeding;
 
(iv)  The Seller shall have the right to participate in the defense of such
claim or Proceeding at its own expense; and
 
(v)  The Buyer shall have the right to settle, adjust or compromise such claim
or Proceeding with the consent of the Seller; provided, however, that the Seller
shall not unreasonably withhold such consent.
 
(c)  If the Seller assumes the defense of any such claim or Proceeding:
 
(i)  The Seller shall proceed to defend such claim or Proceeding in a diligent
manner and in good faith with counsel reasonably satisfactory to the Buyer;
 
(ii)  The Buyer shall make available to the Seller any documents and materials
in the possession of the Buyer that may reasonably be necessary to the defense
of such claim or Proceeding and related thereto, subject to a court’s
determination regarding privilege;
 
(iii)  The Seller shall keep the Buyer and its Representatives informed of all
material developments and events relating to such claim or Proceeding;
 
(iv)  The Buyer shall have the right to participate in the defense of such claim
or Proceeding at its own expense;
 
(v)  The Seller shall not settle, adjust or compromise such claim or Proceeding
without the prior written consent of the Buyer, which consent shall not be
unreasonably withheld; and
 
(vi)  Notwithstanding the prior designation of the Seller to assume the defense
of such claim or Proceeding, the Buyer may at any time, in its reasonable
discretion, assume the defense of such claim or Proceeding unless the sole
remedy claimed is monetary Damages and the Seller has assumed the obligation to
pay all monetary Damages resulting from such claim or Proceeding.
 
(d)  Subject to the limitations set forth in Section 6.7, (i) all fees,
expenses, charges or costs of any nature, including any reasonable legal fee,
expert fee, accounting fee or advisory fee, relating to the defense of a claim
or Proceeding for which indemnification pursuant to Section 6.3 is claimed,
whether or not incurred by the Seller and whether or not the Buyer shall assume
the defense of any such claim or Proceeding, shall be borne and paid exclusively
by the Seller and the Guarantor, and (ii) all fees, expenses, charges or costs
of any nature, including any reasonable legal fee, expert fee, accounting fee or
advisory fee, relating to the defense of a claim or Proceeding for which
indemnification pursuant to Section 6.4 is claimed, whether or not incurred by
the Seller and whether or not the Buyer shall assume the defense of any such
claim or Proceeding, shall be borne and paid exclusively by the Buyer.
 
6.6  Right to Indemnification Not Affected by Knowledge. The Representations,
covenants and obligations of the Seller and the Guarantor, and the rights and
remedies that may be exercised by the Buyer Indemnitees based on such
Representations, covenants and obligations, will not be limited or affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) by the Buyer Indemnitees at any time, whether before
or after the execution and delivery of this Agreement or the Closing, with
respect to the accuracy or inaccuracy of or compliance with any such
Representation, warranty, covenant or obligation.
 
6.7  Limitations on Indemnification. 
 
(a)  The Seller and Guarantor shall not be required to indemnify any Buyer
Indemnitee pursuant to Section 6.3(a) until such time as the aggregate amount of
Damages for which Buyer Indemnitees are otherwise entitled to indemnification
pursuant to this Agreement exceeds $150,000, at which time the Seller and
Guarantor shall be obligated to indemnify the Buyer Indemnitees for the full
amount of such Damages including such $150,000 amount, subject to the
limitations of this Section 6. The standard of what is “material” for purposes
of determining whether a Representation that is qualified by the words
“material” or “materially” or “Material Adverse Effect” is breached shall be
$50,000 per item or group of related items; provided, however, that if such a
Representation is breached then Damages for such breach shall nonetheless
include all Damages below the threshold of materiality. Notwithstanding anything
to the contrary in this Section 6.6(a), the threshold limits imposed by this
Section 6.6(a) shall not apply to any Damages arising out of or in connection
with indemnification regarding (i) the Representations set forth in Section 2.18
(Tax Matters), Section 2.21 (Environmental Matters), or Section 2.7(c) (Net
Debt), (ii) any Excluded Liability, or (iii) acts of fraud, deceit, or
intentional misrepresentation by the Seller or the Guarantor or any of their
Representatives.
 
(b)  All or any portion of any amounts paid to the Buyer Indemnitees by the
Seller or the Guarantor shall reduce, on a dollar-for-dollar basis, the maximum
aggregate Liability of the Seller and Guarantor set forth in this Section 6.7,
where applicable.
 
(c)  The aggregate maximum amount payable by the Seller and Guarantor with
respect to any and all claims for indemnification under this Agreement shall not
exceed Four Million Dollars ($4,000,000.00); provided, however, that such
$4,000,000 limit shall not apply to Damages arising from (i) a breach of the
Representations set forth in Section 2.8(a) (Liabilities), Section 2.11 (Title
to Assets), Section 2.18 (Tax Matters), or Section 2.21 (Environmental Matters),
(ii) any Excluded Liability, or (iii) acts of fraud, deceit, or intentional
misrepresentation by the Seller or the Guarantor or any of their
Representatives.
 
(d)  Notwithstanding anything to the contrary herein, the Seller and the
Guarantor shall not be obligated to indemnify against any Damages to the extent
such Damages are taken into account in determining the Net Debt of the Seller as
of the Closing Date.
 
(e)  For the avoidance of doubt, notwithstanding the fact that Seller’s
Liability for any breach of the Representations set forth in this Agreement is
an “Excluded Liability” pursuant to Section 1.3(b), the exclusion of Excluded
Liabilities from the limitations in Section 6.7(a) and 6.7(c) shall not affect
the application of such limitations to Seller’s obligations to indemnify Buyer
Indemnitees for Damages arising under a claim for breach of Section 2 of this
Agreement, but Seller shall be obligated nonetheless to indemnify Buyer
Indemnitees under Section 6.3(c) without regard for the limitations under
Section 6.7(a) and Section 6.7(c) to the extent that Buyer Indemnitees suffer
Damages that arise directly or indirectly from or as a direct or indirect result
of, or are directly or indirectly connected with any Excluded Liabilities other
than Damages under a claim for breach of Section 2 of this Agreement.
 
(f)  The Buyer shall not be required to indemnify any Seller Indemnitee pursuant
to Section 6.4(a) until such time as the aggregate amount of Damages for which
Seller Indemnitees are otherwise entitled to indemnification pursuant to this
Agreement exceeds $150,000, at which time the Buyer shall be obligated to
indemnify the Seller Indemnitees for the full amount of such Damages including
such $150,000 amount, subject to the limitations of this Section 6. The standard
of what is “material” for purposes of determining whether a Representation that
is qualified by the words “material” or “materially” or “Material Adverse
Effect” is breached shall be $50,000 per item or group of related items;
provided, however, that if such a Representation is breached then Damages for
such breach shall nonetheless include all Damages below the threshold of
materiality. The aggregate maximum amount payable by the Buyer with respect to
any and all claims for indemnification under this Agreement shall not exceed
Four Million Dollars ($4,000,000.00); provided, however, that such $4,000,000
limit shall not apply to claims for Damages arising from acts of fraud, deceit,
or intentional misrepresentation by the Buyer or any of its Representatives. All
or any portion of any amounts paid by Buyer to the Seller Indemnitees shall
reduce, on a dollar-for-dollar basis, the maximum aggregate Liability of the
Buyer set forth in this Section 6.7(f).
 
6.8  Purchase Price Adjustment. The Parties agree to treat any indemnity
payments under this Agreement as an adjustment to the Purchase Price for all Tax
purposes and shall take no position contrary thereto unless required to do so by
applicable Tax law pursuant to a determination as defined in Section 1313(a) of
the Code.
 
7.  Post-Closing Covenants.
 
7.1  Further Actions. From and after the Closing, each of the Buyer, Seller and
Guarantor shall cooperate with the each other and their respective Affiliates
and Representatives, and shall execute and deliver such documents and take such
other actions as such parties may reasonably request, for the purpose of
evidencing the Transactions and putting the Buyer in possession and control of
the Assets.
 
7.2  Use of Name. As soon as reasonably practicable after the Closing, the
Seller shall change its corporate name to a name that does not include “Accurel”
and shall change the corporate name of any entity over which it has control to a
name that does not include “Accurel”. 
 
7.3  Public Announcements. The parties hereto have agreed upon the text of their
respective press releases announcing, among other things, the execution of this
Agreement, which press releases may be disseminated promptly following the
execution hereof. For a period of thirty (30) days following the Closing Date,
the Seller, the Guarantor and the Buyer shall consult with each other before
issuing any additional press releases or otherwise making any additional public
statements with respect to this Agreement and the transactions contemplated
hereby and shall not issue any such press release or may any such public
statement prior to such consultation or as to which the other party promptly and
reasonably objects, except as may be required by any Legal Requirement based on
the advice of such party’s counsel or by obligations pursuant to any listing
agreement with any securities exchange or inter-dealer quotation system, in
which case the party proposing to issue such press release or make such public
announcement shall use its best efforts to consult in good faith with the other
party before issuing such press release or making any such public announcements.
 
7.4  Payment of Creditors; Dissolution, Liquidation and Winding Up. From and
after the Agreement Date, the Seller shall not authorize or make any
distribution to the Guarantor without paying or providing for all amounts due
the creditors of the Seller in accordance with all Legal Requirements. As soon
as practicable following the Closing, the Seller shall pay all amounts owed by
the Seller to its creditors, and, if reasonably requested by the Buyer, shall
furnish to the Buyer reasonable documentation or confirmation of such payments;
provided, however, that such immediate payment obligation shall not apply with
respect to any debt disputed in good faith by the Seller as long as the Seller
sets aside, and does not distribute to its Guarantor, the full amount in
dispute. From and after the Closing Date, the Buyer shall provide the Seller
with copies of or reasonable access to Books and Records included in the Assets
if and to the extent reasonably necessary in connection with the liquidation and
winding up of the Seller and its business; provided, however, that the Buyer
shall not be obligated to provide any access to Books and Records if such access
would materially interfere with the Business.
 
8.  Miscellaneous Provisions.
 
8.1  Further Assurances. Each Party shall execute or cause to be delivered to
each other Party hereto such instruments and other documents, and shall take
such other actions, as such other Party may reasonably request, prior to, at or
after the Closing, for the purpose of carrying out or evidencing any of the
Transactions.
 
8.2  Fees and Expenses. Each Party shall pay its own fees and expenses incident
to the negotiation, preparation and execution of this Agreement, including the
fees and expenses of counsel, accountants, investment bankers and other experts.
None of the Parties shall have any obligation to pay any of the fees or expenses
of any other Party.
 
8.3  Attorneys’ Fees. If any Proceeding relating to any of the Transaction
Agreements or the enforcement of any provision of any of the Transaction
Agreements is brought against any Party to this Agreement, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and
disbursements, in addition to any other relief to which the prevailing party may
be entitled.
 
8.4  Notices. Any notice or other communication required or permitted to be
delivered to any Party shall be in writing and shall be deemed properly
delivered, given and received when delivered, by hand, by registered mail, by
courier or express delivery service, by facsimile, or by e-mail to the address
or facsimile number set forth beneath the name of such Party below, or to such
other address or facsimile number as such Party shall have specified in a
written notice given to the other Parties:
 
if to the Seller or the Guarantor:


Implant Sciences Corporation
107 Audubon Road, #5
Wakefield, MA 01880-1246
Attention: Diane Ryan
Facsimile: (781) 246-3561
Email: dryan@implantsciences.com
 
with a copy to: 


Ellenoff Grossman & Schole LLP
370 Lexington Avenue
New York, NY 10017-6503
Attention: Barry I. Grossman
Facsimile: (212) 370-7889
Email: bigrossman@egsllp.com
 
if to the Buyer: Evans Analytical Group LLC
810 Kifer Road
Sunnyvale, CA 94086
Attention: Thomas B. Pfeil
Facsimile: (408) 530-3899
E-mail: tpfeil@eaglabs.com


8.5  Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
8.6  Execution; Counterparts; Delivery. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any signature page
delivered by facsimile or electronic image transmission shall be binding to the
same extent as an original signature page. Any Party that delivers a signature
page by facsimile or electronic image transmission shall deliver an original
counterpart to any other party that requests such original counterpart.
 
8.7  Governing Law; Venue.
 
(a)  This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Massachusetts, without giving
effect to principles of conflicts of laws.
 
(b)  Other than with respect to any arbitration under Section 6.2, any
Proceeding relating to this Agreement or the enforcement of any provision of
this Agreement may be brought or otherwise commenced in any state or federal
court located in the County of Middlesex, Massachusetts. Each Party:
 
(i)  expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in the County of Middlesex, Massachusetts and
each appellate court located in the State of Massachusetts, in connection with
any such Proceeding;
 
(ii)  agrees that each state and federal court located in the County of
Middlesex, Massachusetts shall be deemed to be a convenient forum;
 
(iii)  agrees not to assert, by way of motion, as a defense or otherwise, in any
such Proceeding commenced in any state or federal court located in the County of
Middlesex, Massachusetts any claim that such Party is not subject personally to
the jurisdiction of such court, that such Proceeding has been brought in an
inconvenient forum, that the venue of such Proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court; and
 
(iv)  agrees that service in any action may be made by giving notice in
accordance with Section 8.4.
 
8.8  Successors and Assigns; Parties in Interest; No Third-Party Beneficiaries.
 
(a)  This Agreement shall be binding upon: the Seller and such Seller’s personal
representatives, executors, administrators, estate, heirs, successors and
assigns, if any; and the Buyer and its successors and assigns, if any. This
Agreement shall inure to the benefit of: the Seller; the Buyer; the other
Indemnitees; and the respective successors and assigns (if any) of the
foregoing.
 
(b)  The Buyer shall not be permitted to assign any of its rights or delegate
any of its obligations under this Agreement without the Seller’s prior written
consent; provided, however, that the Buyer may freely assign any or all of its
rights under this Agreement, including its indemnification rights under
Section 6, in whole or in part, to any Affiliate of Buyer without obtaining the
consent or approval of the Seller. The Seller shall not be permitted to assign
any of its rights or delegate any of its obligations under this Agreement
without the Buyer’s prior written consent (which consent shall not be
unreasonably withheld).
 
(c)  None of the provisions of this Agreement is intended to provide any rights
or remedies to any Person other than the Parties and their respective successors
and assigns, if any.
 
8.9  Equitable Remedies. Notwithstanding anything to the contrary contained in
this Agreement, the Parties agree that: (a) in the event of any Breach or
Threatened Breach by a Party of any covenant, obligation or other provision set
forth in this Agreement, the other Party shall be entitled, in addition to any
other remedy that may be available to it, to (i) an Order of specific
performance or mandamus against the Party in Breach or Threatened Breach to
enforce the observance and performance of such covenant, obligation or other
provision, and (ii) an injunction or other equitable remedy restraining such
Breach or Threatened Breach; and (b) neither the Buyer, Seller nor any other
Indemnitee shall be required to provide any bond or other security in connection
with any such Order or injunction or in connection with any related Proceeding.
The Parties acknowledge and agree that the other Parties would be damaged
irreparably in the event any provision of this Agreement is not performed in
accordance with its specific terms or otherwise is breached, so that the other
Party shall be entitled to injunctive relief to prevent breaches of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which such Party may be
entitled, at law or in equity. The Parties acknowledge that the Seller’s
Business is unique and recognize and affirm that in the event a Party breaches
this Agreement, money damages would be inadequate and the other Party would have
no adequate remedy at law, so that the other Party shall have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and the first Party’s obligations hereunder not only by action for
damages but also by action for specific performance, injunctive, and/or other
equitable relief.
 
8.10  Waiver.
 
(a)  No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(b)  No Person shall be deemed to have waived any claim arising out of this
Agreement, or any claim, power, right, privilege, condition or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege, condition
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Person; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.
 
8.11  Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Buyer and the Seller.
 
8.12  Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.
 
8.13  Entire Agreement. The Transaction Agreements set forth the entire
understanding of the Parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.
 
8.14  Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. The Parties intend that each representation, warranty, and
covenant contained herein have independent significance. If any Party has
breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) that the Party has not breached shall not detract from or mitigate
the fact that the Party is in breach of the first representation, warranty or
covenant.
 
8.15  Terms and Usage. Whenever required by the context, any pronoun shall
include the corresponding masculine, feminine and neuter forms, and the singular
shall include the plural, and vice versa. The word “dollar” and the symbol “$”
shall refer to United States dollars. All references in this Agreement to
Sections or Schedules or Exhibits shall be deemed to refer to Sections of or
Schedules or Exhibits to this Agreement unless the context shall otherwise
require. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation” and are intended by the Parties to
be by way of example rather than limitation. All accounting terms not defined
herein shall have the meaning provided by United States generally accepted
accounting principles, as established by the Financial Accounting Standards
Board. The words “hereof”, “herein” and “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. References to a Person are also to its successors and permitted
assigns. Unless otherwise expressly provided, any agreement, instrument or Legal
Requirement defined or referred to herein means such agreement, instrument or
Legal Requirement as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of Legal Requirements) by succession of comparable successor Legal
Requirements. Any reference to any law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise.
 
8.16  Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set forth in full herein.
 
[Remainder of this page intentionally left blank; signature page follows]
 

The Parties have caused this Agreement to be executed and delivered by their
duly authorized representatives as of the date first written above.
 
ACCUREL SYSTEMS INTERNATIONAL CORPORATION
 
 
By: 
 
Name:  
 
Title:  
EVANS ANALYTICAL GROUP LLC
 
 
 
By:  
 
Name:  
 
Title:  
   
IMPLANT SCIENCES CORPORATION
 
 
By:  
 
Name:  
 
Title:  
     



 
 

Signature Page to the Asset Purchase Agreement


--------------------------------------------------------------------------------




Appendix A
 
Certain Definitions
 
For purposes of the Agreement (including this Appendix A) the terms listed below
have the respective meanings set forth below or in the indicated part of the
Agreement:
 
Affiliate. Any Person controlling, controlled by or under common control with
any other Person, such control being exercised through the ownership or control,
directly or indirectly, of more than 40% of the voting power of the shares
entitled to vote for the election of directors or other governing authority, as
of the Agreement Date or hereafter, provided that such Person shall be
considered an Affiliate of that Person only during the time such ownership or
control exists.
 
Agreement. The Asset Purchase Agreement to which this Appendix A is attached,
including the Disclosure Schedule and this Appendix A, as it may be amended from
time to time.
 
Agreement Date. Shall have the meaning given to it in the Preamble.
 
Allocation. Section 1.7
 
Assets. Section 1.1.
 
Assignment and Assumption Agreement. Section 4.8(a).
 
Assumed Contracts. Section 1.1(e).
 
Assumed Liabilities. Section 1.3(a).
 
Benefit Plan. Any employee benefit plan, arrangement, policy or commitment,
whether or not an employee benefit plan within the meaning of Section 3(3) of
ERISA, including any employment, consulting or deferred compensation agreement,
executive compensation, bonus, incentive, pension, profit-sharing, savings,
retirement, Stock, Stock Right, Stock purchase or severance pay plan, any life,
health, dental, disability or accident insurance plan or any holiday or vacation
practice, as to which the Seller has or in the future could have any direct or
indirect, actual or contingent Liability.
 
Best Efforts. The efforts that a reasonable Person desiring to achieve a
particular result would use in order to ensure that such result is achieved as
expeditiously as possible.
 
Books and Records. All business records, tangible data, documents, management
information systems, files, customer lists, supplier lists, blueprints,
specifications, designs, drawings, plans, operation or maintenance manuals,
bids, personnel records, invoices, and all other books and records maintained by
the Seller.
 
Breach. Any (a) inaccuracy in or breach, including any inadvertent or innocent
breach, of, or any failure, including any inadvertent failure, to comply with or
perform, any representation, warranty, covenant, obligation or other provision,
or (b) default or violation of or under any covenant, obligation or other
provision. When used as a verb in the Agreement, the term “Breach” means to
cause or suffer a Breach.
 
Business. The business of the Seller as conducted before or as of the Agreement
Date or the Closing Date, as applicable, or as intended to be conducted.
 
Buyer Agreements. Section 3.1.
 
Buyer. Preamble.
 
Buyer Indemnitees. The following Persons: (a) the Buyer; (b) the Buyer’s current
and future Affiliates; (c) the respective officers, directors and employees of
the Persons referred to in clauses (a) and (b) above; and (d) the respective
successors and assigns of the Persons referred to in clauses (a), (b) and (c)
above; provided, however, that in no event shall an Indemnitee be the Seller.
 
CERCLA. The Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, 42 U.S.C. §§ 9601 et seq.
 
Charter Documents. Section 2.2.
 
Closing. Section 1.5.
 
Closing Date. The date on which the Closing occurs.
 
Closing Payment. Section 1.4(a).
 
Code. The Internal Revenue Code of 1986, as amended.
 
Consent. Any approval, consent, ratification, permission, waiver or
authorization, including any Governmental Authorization.
 
Contract. Any written, oral, implied or other agreement, contract, lease,
license, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, benefit plan, commitment,
covenant, assurance or undertaking of any nature.
 
Copyrights. All copyright rights, and all other literary property and author
rights, whether or not registered, and all rights, title and interests in all
copyrights, whether or not registered, copyright registrations, certificates of
copyright and copyrighted interests throughout the world.
 
Corporate Documents. Section 1.2(g).
 
Damages. Any loss, damage, injury, Liability, claim, demand, settlement,
judgment, award, fine, penalty, Tax, fee, including any reasonable legal fee,
expert fee, accounting fee or advisory fee, charge, cost, including any cost of
investigation, or expense of any nature, whether or not arising or incurred as a
result of any claim by a third party, and including but not limited to the fees,
costs and expenses of any related Proceeding.
 
Disclosure Schedule. Section 2.
 
Dispute. Section 2.26(c).
 
Employee. Section 2.19(a).
 
Encumbrance. Any lien, pledge, hypothecation, mortgage, security interest,
encumbrance, trust, equitable interest, claim, preference, right of possession,
lease, tenancy, license, encroachment, covenant, infringement, Order, proxy,
option, right of first refusal, preemptive right, community property interest,
legend, impediment, exception, reservation, limitation, imperfection of title,
condition or restriction of any nature, including any restriction on the
transfer of any asset, any restriction on the receipt of any income derived from
any asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset.
 
Enforceability Limitations. Section 2.3.
 
Entity. Any corporation, including any non-profit corporation, general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union,
company, including any limited liability company or joint stock company, firm or
other enterprise, association, organization, Governmental Body or entity.
 
Environment. Soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins and wetlands),
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.
 
Environmental Law. Any Legal Requirement, in effect and in each case as amended
as of the Closing, and any judicial or administrative interpretation thereof as
of the Closing, including any judicial or administrative Order relating to:
 
(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;
 
(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;
 
(c) reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;
 
(d) assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;
 
(e) protecting resources, species, or ecological amenities;
 
(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;
 
(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or
 
(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets;
 
including CERCLA; RCRA; the Hazardous Materials Transportation Act, 49 U.S.C. §§
6901 et seq.; the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act,
42 U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f
et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq.
 
Environmental Permits. All permits, approvals, identification numbers, licenses
and other authorizations required under any applicable Environmental Law.
 
Environmental Release. Any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the Environment or as otherwise defined in or pursuant to any Environmental Law.
 
ERISA. The Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate. Any Person that is, was or could be treated as a single
employer with any of the Specified Entities under Section 414 of the Code.
 
Escrow Agent. Zions First National Bank.
 
Escrow Agreement. The Agreement dated as of the Agreement Date by and among
Seller, Guarantor, Buyer and Zions First National Bank providing for the Escrow
Account.
 
Excluded Liabilities. Section 1.3(b).
 
Financial Statements. Section 2.7.
 
Free Intellectual Property. Licensed Intellectual Property, including any open
source software that is Licensed Intellectual Property, that is licensed by the
Seller without charge for Use, modification or distribution.
 
GAAP. United States generally accepted accounting principles, consistently
applied.
 
Governmental Authorization. Any: (a) permit, license, certificate, franchise,
concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Legal Requirement; or (b) right under any Contract with any Governmental
Body.
 
Governmental Body. Any: (a) nation, principality, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal);
(d) multi-national organization or body; or (e) individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or Taxing authority or power of any
nature.
 
Hazardous Material. Any: (i) chemicals, materials, waste or other substance that
is listed, defined, designated or classified as, or otherwise determined to be,
hazardous, radioactive or toxic or a pollutant or a contaminant under or
pursuant to any Environmental Law, including any admixture or solution thereof;
(ii) petroleum or petroleum products and all derivatives thereof or synthetic
substitutes therefor, friable asbestos, urea formaldehyde, foam insulation,
radon gas and transformers or other equipment that contains dielectric fluid
containing polychlorinated biphenyls, and (iii) other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Body.
 
Indemnifying Party. Section 6.2.
 
Indemnitees. The Buyer Indemnitees and the Seller Indemnitees.
 
Insurance Policy. Section 2.24.
 
Intellectual Property.  Means all of the following as they exist in all
jurisdictions throughout the world, in each case, to the extent owned by,
licensed to or otherwise used by the Seller: (A) patents, patent applications,
and other patent rights (including any divisions, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are modified, withdrawn, or resubmitted); (B) trademarks, service
marks, trade dress, trade names, brand names, Internet domain names, websites,
designs, logos, or corporate names, whether registered or unregistered, and all
registrations and applications for registration thereof; (C) copyrights,
including all renewals and extensions, copyright registrations and applications
for registration, and non-registered copyrights; (D) trade secrets or any
confidential and proprietary concepts, ideas, designs, research, processes,
procedures, techniques, methods, know-how, data, discoveries, inventions,
improvements, and other proprietary rights (whether or not patentable or subject
to copyright or trade secret protection); and (E) computer software programs,
including all source code, object code, and documentation related thereto.
 
Intellectual Property Rights. All rights to any Intellectual Property including
claims against third Persons for infringement whether or not heretofore
asserted, rights of priority, rights to Use and any other similar tangible or
intangible proprietary rights, including all rights in any other Intellectual
Property existing under judicial or statutory law of any country in the world,
or under any treaty.
 
IRS. The U.S. Internal Revenue Service.
 
Knowledge. The knowledge, awareness or belief of John Traub, Aram Sarkissian,
Diane Ryan, Khosro Dariani, or Sandra Delgado following his or her due inquiry
with respect to the subject matter of the representation or warranty being
given. As used herein, “due inquiry” means that the person has diligently
reviewed the Seller’s relevant books, records and files with respect to the
representation or warranty being given and has made inquiry of the relevant
employees primarily responsible for the subject matter of the representation or
warranty being given.
 
Legal Requirement. Any (i) federal, state, local, municipal, foreign or other
law, statute, legislation, constitution, rule or principle of common law,
resolution, ordinance, code, edict, decree, proclamation, treaty, convention,
rule, regulation, ruling, directive, pronouncement, policy, requirement,
specification, determination, decision, opinion or interpretation issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body or (ii) law,
principle, duty or other obligation arising at common law or in equity.
 
Liability. Any debt, obligation, duty or liability of any nature, including any
unknown, undisclosed, unmatured, unaccrued, unasserted, contingent, indirect,
conditional, implied, vicarious, derivative, joint, several or secondary
liability, regardless of whether such debt, obligation, duty or liability would
be required to be reflected, disclosed or reserved against in a balance sheet
prepared in accordance with GAAP and regardless of whether such debt,
obligation, duty or liability is immediately due and payable.
 
Licensed Intellectual Property. Intellectual Property of Persons other than the
Seller that the Seller is authorized to Use pursuant to licenses, sublicenses
and other Contracts.
 
Liens. Any claim, lien, mortgage, security interest, pledge, deposit, option,
easement, encroachment or encumbrance of any kind.
 
Material Adverse Effect. Any event, change, condition or other matter that has a
material adverse effect on the Seller, the Business or the Seller’s condition
(financial or other), assets, Property, Liabilities, affairs, operations or
prospects taken as a whole or any material impairment of the right or ability of
the Seller to carry on the Business.
 
Net Debt. The sum of (a) any of the Seller’s accounts payable that, as of the
Closing, are more than 30 days past their due dates; plus (b) any fees or other
charges payable by the Buyer necessary to assume the Assumed Contracts; plus (c)
any transaction expenses of the Seller or the Guarantor payable by the Buyer
after the Closing.
 
Order. Any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Body or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Body entered into in connection with any Proceeding.
 
Parties. The Seller, the Buyer, the Seller and the Seller Representative.
 
Patents. All patent rights and all rights, title and interest in all letters
patent or equivalent rights and applications for letters patent or rights,
industrial and utility models, industrial designs, petty patents, patents of
importation, patents of addition, certificates of invention and other government
issued or granted indicia of invention ownership including any reissue,
extension, division, continuation or continuation-in-part applications
throughout the world.
 
Payables. Section 2.8(b).
 
PBGC. The Pension Benefit Guaranty Corporation.
 
Pension Plan. Any Benefit Plan which is a pension plan within the meaning of
Section 3(2) of ERISA, regardless of whether the plan is covered by ERISA.
 
Permitted Encumbrances. (a) Statutory liens for Taxes that are not yet due and
payable or liens for Taxes being contested in good faith by any appropriate
proceedings for which adequate reserves have been established; (b) statutory
liens to secure obligations to landlords, lessors or renters under leases or
rental agreements; (c) deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance or similar programs
mandated by applicable law; (d) statutory liens in favor of carriers,
warehousemen, mechanics and materialmen to secure claims for labor, materials or
supplies and other like liens arising in the Ordinary Course of Business that
are not material to the business, operations and/or financial condition of the
Property so encumbered or to the Business; and (e) liens in favor of customs and
revenue authorities arising as a matter of Legal Requirements to secure payments
of customs duties in connection with the importation of goods.
 
Person. Any individual, Entity or Governmental Body.
 
Pre-Closing Period. The period prior to the Closing.
 
Prior Event. Any event, condition or circumstance or series of events,
conditions or circumstances, taken as a whole, that (i) has occurred prior to
the Closing Date, (ii) is the primary cause of the effect referred to in the
specific representation, and (iii) could reasonably be expected to have such an
effect, absent the post-Closing adoption or amendment of any Legal Requirement
or any post-Closing Use by the Seller of any asset that differs materially from
the Seller’s Use of such asset prior to the Closing.
 
Proceeding. Any action, suit, litigation, arbitration, mediation, proceeding,
including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding, prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or any
arbitrator or arbitration panel.
 
Profit Sharing. Section 1.10.
 
Property. Any kind of property, asset or right, whether real, personal or mixed,
tangible or intangible, wherever located (including money), and any interest
therein.
 
Proprietary Information Agreement. Section 2.13(d)(i).
 
Purchase Price. Section 1.4.
 
RCRA. Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.
 
Related Party. (a) Each natural Person who is, or who has at any time been, an
officer, director or stockholder of the Seller; (b) each member of the family of
each of the natural Persons referred to in clause (a) above; and (c) any Entity
(other than the Seller) in which any one of the natural Persons referred to in
clauses (a) and (b) above holds or held (or in which more than one of such
individuals collectively hold or held), beneficially or otherwise, a material
voting, equity or other interest.
 
Representation. Section 6.1(a).
 
Representatives. The officers, directors, employees, agents, attorneys,
accountants, advisors and representatives of a Person.
 
Seller Board. The board of directors of the Seller.
 
Seller Contract. Any Contract: (a) to which the Seller is a party; (b) by which
the Seller or any of its Property is or may become bound or under which the
Seller has, or may become subject to, any obligation; or (c) under which the
Seller has or may acquire any right or interest.
 
Seller Governmental Authorization. Section 2.17.
 
Seller Group. The “affiliated group” of corporations (as defined in Code Section
1504(a)(1)) of which Guarantor is the parent.
 
Seller Indemnitees. The following Persons: (a) the Seller; (b) the Seller’s
current and future Affiliates; (c) the respective officers, directors and
employees of the Persons referred to in clauses (a) and (b) above; and (d) the
respective successors and assigns of the Persons referred to in clauses (a), (b)
and (c) above.
 
Seller Intellectual Property. Any Intellectual Property owned by, licensed to,
Used by, incorporated in Products or Services of or being developed by the
Seller, but excluding any Excluded Assets.
 
Seller Minutes. Section 2.2.
 
Seller Non-Competition Agreement. Section 4.8(b).
 
Seller Owned Intellectual Property. The Seller Intellectual Property that is
owned by the Seller.
 
Seller Patents. All Patents owned by or exclusively licensed to the Seller.
 
Seller Real Property. Any real property that is, or that has at any time been,
owned by, leased to, controlled by or used by the Seller or any predecessor.
 
Seller Representative. Any officer, director, employee, agent, attorney,
accountant, advisor or representatives of Seller.
 
Stock. Common stock, preferred stock and any and all other outstanding capital
stock of the Seller.
 
Guarantor. Preamble.
 
Stock Right. All: (i) outstanding subscriptions, options, calls, warrants or any
other rights, whether or not currently exercisable, to acquire any shares of
Stock, other securities or another Stock Right of the Seller; (ii) outstanding
securities, instruments or obligations that are or may become convertible into
or exchangeable or exercisable for any shares of Stock, other securities or
another Stock Right of the Seller; and (iii) Contracts under which the Seller is
or may become obligated to sell or otherwise issue any shares of Stock, other
securities or another Stock Right. Without limiting the foregoing, the term
Stock Right includes each option to purchase Common Stock issued under the Plan.
 
Sunnyvale Lease. Section 4.8(c).
 
Survival Period. Section 6.1(a).
 
Tax. Any tax, including any income tax, franchise tax, capital gains tax,
estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax or payroll
tax, levy, assessment, tariff, impost, imposition, toll, duty, including any
customs duty, deficiency or fee, and any related charge or amount, including any
fine, penalty or interest, that is, has been or may in the future be
(a) imposed, assessed or collected by or under the authority of any Governmental
Body, or (b) payable pursuant to any tax-sharing agreement or similar Contract.
 
Tax Return. Any return, including any information return, report, statement,
declaration, estimate, schedule, notice, notification, form, election,
certificate or other document or information that is, has been or may in the
future be filed with or submitted to, or required to be filed with or submitted
to, any Governmental Body in connection with the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation or enforcement of or compliance with any Legal Requirement
relating to any Tax.
 
Threatened. Any claim, Proceeding or other matter will be deemed to have been
“Threatened” if any demand or statement has been made (orally or in writing) or
any notice has been given (orally or in writing), or if any other event has
occurred or any other circumstances exist, that would lead a prudent Person to
conclude that such a claim, Proceeding, dispute, action or other matter is
likely to be asserted, commenced, taken or otherwise pursued in the future.
 
Trademarks. All trademark and service mark rights arising under the common law,
state law, federal law and laws of foreign countries and all rights, title and
interest in all trademarks, service marks, trademark and service mark
applications and registrations and trademark and service mark interests
throughout the world.
 
Transaction Agreements. All of: (a) this Agreement, (b) the Seller
Non-Competition Agreement, (c) the Assignment and Assumption Agreement, and (d)
the Sunnyvale Sublease.
 
Transactions. All of the transactions contemplated by the respective Transaction
Agreements, including: (a) the sale of the Assets by the Seller to the Buyer in
accordance with the Agreement and (b) the performance by the Seller, the Seller
and the Buyer of their respective obligations under each Transaction Agreement,
and the exercise by the Seller, the Seller and the Buyer of their respective
rights under each Transaction Agreement.
 
Use. To make, have made, run, use, test, import, copy, reproduce, practice,
distribute, display, perform, adapt, modify, sell, offer for sale, license or
prepare derivatives of.
 
WARN Act. Section 2.20(m).
 
Welfare Plan.  Any Benefit Plan which is a welfare plan within the meaning of
Section 3(l) of ERISA, regardless of whether the plan is covered by ERISA.
 


 

List of Exhibits
 
Exhibit A - Financial Statements
Exhibit B - Assignment and Assumption Agreement
Exhibit C - Seller Non-Competition Agreement
Exhibit D - Sunnyvale Sublease
Exhibit E - Escrow Agreement
Exhibit F - Seller Counsel Opinion
Exhibit G - Buyer Counsel Opinion
 
List of Schedules
 
Schedule 1.1(a) - Intellectual Property
Schedule 1.1(b) - Computer and Office Equipment
Schedule 1.1(c) - Laboratory Equipment
Schedule 1.1(e) - Assumed Contracts
Schedule 1.1 (j) - Third Party Claims
Schedule 1.3(b)(xi) - Related Party Liabilities
Schedule 1.6(a) - Tax Documents
Schedule 1.7 - Allocation
Schedule 2.1 - Jurisdictions In Which Doing Business
Schedule 2.4(d) - Non-contravention
Schedule 2.4(e) - Non-contravention
Schedule 2.4(f) - Non-contravention
Schedule 2.5 - Consents
Schedule 2.7(b) - Accounts Receivable and Accounts Payable
Schedule 2.7(c) - Net Debt
Schedule 2.8(a) - Liabilities
Schedule 2.8(b) - Payables
Schedule 2.8(c) - Proceedings
Schedule 2.8(d) - Guarantees
Schedule 2.9(e) - Write-Offs
Schedule 2.10 - Tangible Property
Schedule 2.11 Encumbrances
Schedule 2.12 - Real Property Leases
Schedule 2.13(a)(i) - Seller Owned Intellectual Property
Schedule 2.13(a)(ii) - Seller-Licensed Intellectual Property
Schedule 2.13(a)(iii) - Proposed Intellectual Property Agreements
Schedule 2.13(b) - Intellectual Property Encumbrances
Schedule 2.13(c) - Intellectual Property Claims
Schedule 2.14 - Seller Contracts
Schedule 2.15 - Revenue Breakdown By Customer
Schedule 2.17 -Governmental Authorizations Held By Seller
Schedule 2.18(b) - Tax Audits
Schedule 2.19(a) - Employees
Schedule 2.19(b) - Former Employees Receiving Benefits
Schedule 2.19(c) - Employment Contracts
Schedule 2.19(f) - Independent Contractors
Schedule 2.20 - Benefit Plans
Schedule 2.21 - Hazardous Materials
Schedule 2.23(a) - Insurance Policies
Schedule 2.23(b) - Insurance Claims
Schedule 2.25(b) - Proceedings Against Seller
Schedule 2.25(c) - Threatened Proceedings





